
	
		II
		Calendar No. 617
		109th CONGRESS
		2d Session
		S. 2010
		[Report No. 109–337]
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2005
			Mr. Hatch (for himself,
			 Mrs. Lincoln, Mr. Smith, Mr.
			 Kohl, Ms. Landrieu,
			 Mr. Chambliss, Mr. Schumer, Mr.
			 Santorum, Mrs. Clinton,
			 Mr. Bunning, Mr. Pryor, Mr.
			 Lautenberg, Mr. Lieberman,
			 Mr. Enzi, Ms.
			 Collins, Ms. Snowe,
			 Ms. Stabenow, Mr. Bingaman, Mrs.
			 Boxer, Mr. Bayh,
			 Mr. Rockefeller,
			 Ms. Murkowski, Mr. Salazar, Mr. Nelson of
			 Florida, Mr. Johnson,
			 Mr. Menendez, Mr. Reed, and Mr.
			 Specter) introduced the following bill; which was read twice and
			 referred to the
			 Committee on
			 Finance
		
		
			September 19, 2006
			Reported by Mr.
			 Grassley, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Social Security Act to enhance the Social
		  Security of the Nation by ensuring adequate public-private infrastructure and
		  to resolve to prevent, detect, treat, intervene in, and prosecute elder abuse,
		  neglect, and exploitation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Elder Justice Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Findings.
					Sec. 3.
				Purposes.
					TITLE I—Department of
				Health and Human Services
					Sec. 101. Amendment to
				the Social Security Act.
					Sec. 102. Supporting
				the long-term care ombudsman program.
					Sec. 103. Adult
				protective services functions and grant programs.
					Sec. 104. Assuring
				safety of residents when nursing facilities close.
					Sec. 105. National
				nurse aide registry.
					Sec. 106. Background
				checks on direct access employees of long-term care facilities or
				providers.
					TITLE II—Department of
				Justice
					Sec. 201. Model State
				laws and practices.
					Sec. 202. Office of
				Elder Justice of the Department of Justice.
					Sec. 203. Victim
				advocacy grants.
					Sec. 204. Supporting
				local prosecutors in elder justice matters.
					Sec. 205. Supporting
				state prosecutors in elder justice matters.
					Sec. 206. Increased
				support for federal cases involving elder justice.
					Sec. 207. Supporting
				law enforcement in elder justice matters.
					Sec. 208.
				Evaluations.
					TITLE III—Tax
				provisions
					Sec. 301. Long-term
				care facility worker employment tax credit.
				
			2.FindingsCongress finds the following:
			(1)The proportion of
			 the United States population age 60 years or older will drastically increase in
			 the next 30 years as 77,000,000 baby boomers approach retirement and old
			 age.
			(2)Each year,
			 anywhere between 500,000 and 5,000,000 elders in the United States are abused,
			 neglected, or exploited.
			(3)Elder abuse,
			 neglect, and exploitation have no boundaries, and cross all racial, social
			 class, gender, and geographic lines.
			(4)Victims of elder
			 abuse, neglect, and exploitation are not only subject to injury from
			 mistreatment and neglect, they are also 3.1 times more likely to die at an
			 earlier age than expected than elders who were not victims of elder abuse,
			 neglect, and exploitation.
			(5)There is a general
			 dearth of data as to the nature and scope of elder abuse, neglect, and
			 exploitation.
			(6)Despite the dearth
			 of data in the field, experts agree that most cases of elder abuse, neglect,
			 and exploitation are never reported and that abuse and neglect shorten a
			 victim’s life, often triggering a downward spiral of an otherwise productive,
			 self-sufficient elder’s life. Programs addressing other difficult issues such
			 as domestic violence and child abuse and neglect have demonstrated the need for
			 a multi-faceted law combining public health, social service, and law
			 enforcement approaches.
			(7)For over 20 years,
			 Congress has been presented with facts and testimony calling for a coordinated
			 Federal effort to combat elder abuse, neglect, and exploitation.
			(8)The Federal
			 Government has been slow to respond to the needs of victims of elder abuse,
			 neglect, and exploitation or to undertake prevention efforts.
			(9)No Federal law has
			 been enacted that adequately and comprehensively addresses the issues of elder
			 abuse, neglect, and exploitation and there are very limited resources available
			 to those in the field directly dealing with these issues.
			(10)Differences in
			 State laws and practices in the areas of elder abuse, neglect, and exploitation
			 lead to significant disparities in prevention, protective and social services,
			 treatment systems, and law enforcement, and lead to other inequities.
			(11)The Federal
			 Government has played an important role in promoting research, training, public
			 safety, data collection, the identification, development, and dissemination of
			 promising health care, social, and protective services, and law enforcement
			 practices relating to child abuse and neglect, domestic violence, and violence
			 against women. The Federal Government should promote similar efforts and
			 protections relating to elder abuse, neglect, and exploitation.
			(12)The Federal
			 Government should provide leadership and assist States and communities in their
			 efforts to protect elders in the United States by—
				(A)promoting
			 coordinated planning among all levels of government;
				(B)generating and
			 sharing knowledge relevant to protecting elders;
				(C)providing
			 leadership to combat the abuse, neglect, and exploitation of the Nation’s
			 elders; and
				(D)providing
			 resources to States and communities to promote elder justice.
				(13)The problem of
			 elder abuse, neglect, and exploitation requires a comprehensive approach
			 that—
				(A)integrates the
			 work of health, legal, and social service agencies and organizations;
				(B)emphasizes the
			 need for prevention, reporting, investigation, assessment, treatment, and
			 prosecution of elder abuse, neglect, and exploitation at all levels of
			 government;
				(C)ensures that
			 sufficient numbers of properly trained personnel with specialized knowledge are
			 in place to treat, assess, and provide services relating to elder abuse,
			 neglect, and exploitation, and carry out elder and vulnerable adult protection
			 duties;
				(D)is sensitive to
			 ethnic and cultural diversity;
				(E)recognizes the
			 role of mental health, disability, dementia, substance abuse, medication
			 mismanagement, and family dysfunction problems in increasing and exacerbating
			 elder abuse, neglect, and exploitation; and
				(F)balances adults’
			 right to self-determination with society’s responsibility to protect elders and
			 vulnerable adults.
				(14)The human,
			 social, and economic cost of elder abuse, neglect, and exploitation is high and
			 includes unnecessary expenditures of medicare and medicaid funds.
			(15)The failure to
			 coordinate activities relating to, and comprehensively prevent and treat, elder
			 abuse, neglect, and exploitation threatens the future and well-being of
			 millions of elders in the United States.
			(16)All elements of
			 society in the United States have a shared responsibility in responding to the
			 national problem of elder abuse, neglect, and exploitation.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To bring a
			 comprehensive approach to preventing and combating elder abuse, neglect, and
			 exploitation, a long invisible problem that afflicts the most vulnerable among
			 the aging population of the United States.
			(2)To raise the issue
			 of elder abuse, neglect, and exploitation to national attention, and to create
			 the infrastructure at the Federal, State, and local levels to ensure that
			 individuals and organizations on the front lines who are fighting elder abuse,
			 neglect, and exploitation with scarce resources and fragmented systems have the
			 resources and information needed to carry out their fight.
			(3)To bring a
			 comprehensive multi-disciplinary approach to elder justice.
			(4)To set in motion
			 research and data collection to fill gaps in knowledge about elder abuse,
			 neglect, and exploitation.
			(5)To supplement the
			 activities of service providers and programs, to enhance training, and to
			 leverage scarce resources efficiently to ensure that elder justice receives the
			 attention it deserves as the Nation’s population ages.
			(6)To examine the
			 many different laws and practices relating to elder justice in different States
			 and jurisdictions to ascertain which among those laws and practices are the
			 most effective.
			(7)To promote the
			 development of an effective adult fiduciary system, including an adult
			 guardianship system, that protects individuals with diminished capacity,
			 maximizes their autonomy, and develops effective resources and an elder rights
			 system.
			(8)To recognize and
			 address the role of mental health, disability, dementia, substance abuse,
			 medication mismanagement, and family dysfunction problems in increasing and
			 exacerbating elder abuse, neglect, and exploitation.
			(9)To create a short-
			 and long-term strategic plan for the development and coordination of elder
			 justice research, programs, studies, training, and other efforts
			 nationwide.
			(10)To promote
			 collaborative efforts and diminish overlap and gaps in efforts in developing
			 the important field of elder justice.
			IDepartment of
			 Health and Human Services
			101.Amendment to
			 the Social Security ActThe Social
			 Security Act (42 U.S.C. 301 et seq.) is amended by
			 adding at the end the following:
				
					XXIIElder
				justice
						2201.DefinitionsIn this title:
							(1)AbuseThe
				term abuse means the knowing infliction of physical or
				psychological harm or the knowing deprivation of goods or services that are
				necessary to meet essential needs or to avoid physical or psychological
				harm.
							(2)Adult protective
				servicesThe term adult protective services means
				such services provided to adults as the Secretary may specify and includes
				services such as—
								(A)disseminating
				reports of adult abuse, neglect, or exploitation;
								(B)investigating the
				reports described in subparagraph (A);
								(C)case planning,
				monitoring, evaluation, and other case work and services; and
								(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services.
								(3)CaregiverThe
				term caregiver means an individual who has the responsibility for
				the care of an elder, either voluntarily, by contract, by receipt of payment
				for care, or as a result of the operation of law and includes a family member
				or other individual who provides (on behalf of such individual or of a public
				or private agency, organization, or institution) compensated or uncompensated
				care to an elder who needs supportive services in any setting.
							(4)Direct
				careThe term direct care means care by a caregiver
				who provides assistance or long-term care services to a recipient.
							(5)ElderThe
				term elder means an individual age 60 or older.
							(6)Elder
				justiceThe term elder justice means—
								(A)from a societal
				perspective, efforts to prevent, detect, treat, intervene in, and prosecute
				elder abuse, neglect, and exploitation and to protect elders with diminished
				capacity while maximizing their autonomy; and
								(B)from an individual
				perspective, the recognition of an elder’s rights, including the right to be
				free of abuse, neglect, and exploitation.
								(7)Eligible
				entityThe term eligible entity means a State or
				local government agency, Indian tribe, or any other public or private entity
				that is engaged in and has expertise in issues relating to elder justice or in
				a field necessary to promote elder justice efforts.
							(8)ExploitationThe
				term exploitation means the fraudulent or otherwise illegal,
				unauthorized, or improper act or process of an individual, including a
				caregiver or fiduciary, that uses the resources of an elder for monetary or
				personal benefit, profit, or gain, or that results in depriving an elder of
				rightful access to, or use of, benefits, resources, belongings, or
				assets.
							(9)FiduciaryThe
				term fiduciary—
								(A)means a person or
				entity with the legal responsibility—
									(i)to make decisions
				on behalf of and for the benefit of another person; and
									(ii)to act in good
				faith and with fairness; and
									(B)includes a
				trustee, a guardian, a conservator, an executor, an agent under a financial
				power of attorney or health care power of attorney, or a representative
				payee.
								(10)GrantThe
				term grant includes a contract, cooperative agreement, or other
				mechanism for providing financial assistance.
							(11)Granting
				authorityThe term granting authority means the
				Secretary, the Attorney General, or the Secretary and the Attorney General
				jointly, as appropriate.
							(12)GuardianshipThe
				term guardianship means—
								(A)the process by
				which a State court determines that an adult individual lacks capacity to make
				decisions about self-care and property, and appoints another individual or
				entity known as a guardian, as a conservator, or by a similar term, as
				surrogate decision maker;
								(B)the manner in
				which the court-appointed surrogate carries out duties to the individual and
				the court; or
								(C)the manner in
				which the court exercises oversight of the surrogate.
								(13)IndianThe
				term Indian means a person who is a member of an Indian
				tribe.
							(14)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or regional corporation as defined in or established pursuant to
				the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), that is
				recognized as eligible for the special programs and services provided by the
				United States to Indians because of their status as Indians.
							(15)KnowinglyThe
				term knowingly has the meaning given such term in section 3729(b)
				of title 31, United States Code.
							(16)Law
				enforcementThe term law enforcement means the full
				range of potential responders to elder abuse, neglect, and exploitation
				including—
								(A)police, sheriffs,
				detectives, public safety officers, and corrections personnel;
								(B)prosecutors;
								(C)medical
				examiners;
								(D)investigators;
				and
								(E)coroners.
								(17)Long-Term
				care
								(A)In
				generalThe term long-term care means supportive and
				health services specified by the Secretary for individuals who need assistance
				because the individuals have a loss of capacity for self-care due to illness,
				disability, or vulnerability.
								(B)Loss of capacity
				for self-careFor purposes of subparagraph (A), the term
				loss of capacity for self-care means an inability to engage in
				activities of daily living, including eating, dressing, bathing, and management
				of one’s financial affairs.
								(18)Long-Term care
				facilityThe term long-term care facility means a
				residential care provider that arranges for, or directly provides, long-term
				care.
							(19)NeglectThe
				term neglect means—
								(A)the failure of a
				caregiver or fiduciary to provide the goods or services that are necessary to
				maintain the health or safety of an elder; or
								(B)self-neglect.
								(20)Nursing
				facilityThe term nursing facility has the meaning
				given such term under section 1919(a).
							(21)Self-neglectThe
				term self-neglect means an adult’s inability, due to physical or
				mental impairment or diminished capacity, to perform essential self-care tasks
				including—
								(A)obtaining
				essential food, clothing, shelter, and medical care;
								(B)obtaining goods
				and services necessary to maintain physical health, mental health, or general
				safety; or
								(C)managing one’s own
				financial affairs.
								(22)Serious bodily
				injury
								(A)In
				generalThe term serious bodily injury means an
				injury—
									(i)involving extreme
				physical pain;
									(ii)involving
				substantial risk of death;
									(iii)involving
				protracted loss or impairment of the function of a bodily member, organ, or
				mental faculty; or
									(iv)requiring medical
				intervention such as surgery, hospitalization, or physical
				rehabilitation.
									(B)Criminal sexual
				abuseSerious bodily injury shall be considered to have occurred
				if the conduct causing the injury is conduct constituting aggravated sexual
				abuse under section 2241, or sexual abuse under section 2242, of title 18,
				United States Code, or any similar offense under State law.
								(23)SocialThe
				term social, when used with respect to a service, includes adult
				protective services.
							(24)StateThe
				term State means any of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States, the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Mariana
				Islands.
							(25)State Long-Term
				Care OmbudsmanThe term State Long-Term Care
				Ombudsman means the State Long-Term Care Ombudsman described in section
				712(a)(2) of the Older Americans Act of
				1965.
							(26)Underserved
				populationThe term underserved population means the
				population of an area designated by the Secretary as an area with a shortage of
				elder justice programs or a population group designated by the Secretary as
				having a shortage of such programs. Such areas or groups designated by the
				Secretary may include—
								(A)areas or groups
				that are geographically isolated (such as isolated in a rural area);
								(B)racial and ethnic
				minority populations; and
								(C)populations
				underserved because of special needs (such as language barriers, disabilities,
				alien status, or age).
								AFederal elder
				justice system
							2211.Office of
				Elder Justice of the Department of Health and Human Services
								(a)EstablishmentThere
				is established within the Department of Health and Human Services under the
				Assistant Secretary for Aging an Office of Elder Justice.
								(b)Director
									(1)AppointmentThe
				President, with the advice and consent of the Senate, shall appoint a Director
				of the Office of Elder Justice, from among individuals with experience and
				expertise in elder justice issues, to manage the Office of Elder Justice
				established under this section.
									(2)DutiesThe
				Director of the Office of Elder Justice shall—
										(A)(i)develop objectives,
				priorities, policies, and a long-term plan for elder justice programs and
				activities relating to prevention, detection, training, treatment, evaluation,
				intervention, research, and improvement of the elder justice system in the
				United States;
											(ii)implement the
				overall policies and a strategy to carry out the plan described in clause (i);
				and
											(iii)hire personnel
				to assist the director in carrying out the policies, programs, and
				administrative activities related to the duties under clauses (i) and (ii);
				and
											(B)provide advice to
				the Secretary on elder justice issues.
										(3)Reporting
				relationshipThe Director of the Office of Elder Justice shall
				report to the Assistant Secretary for Aging.
									(4)CompensationThe
				Director shall be compensated at a rate that shall not exceed the rate
				established for level I of the Executive Schedule under section 5312 of title
				5, United States Code.
									2212.Elder Justice
				Coordinating Council
								(a)EstablishmentThere
				is established within the Office of the Secretary an Elder Justice Coordinating
				Council (in this section referred to as the Council).
								(b)Membership
									(1)In
				generalThe Council shall be composed of the following
				members:
										(A)The Secretary (or
				the Secretary's designee).
										(B)The Attorney
				General (or the Attorney General's designee).
										(C)The head of each
				Federal department or agency or other governmental entity identified by the
				Co-Chairs referred to in subsection (d) as having responsibilities or
				administering programs relating to elder abuse, neglect, and
				exploitation.
										(2)RequirementEach
				member of the Council shall be an officer or employee of the Federal
				Government.
									(c)VacanciesAny
				vacancy in the Council shall not affect its powers, but shall be filled in the
				same manner as the original appointment was made.
								(d)Co-ChairsThe
				members described in subparagraphs (A) and (B) of subsection (b)(1) shall be
				Co-Chairs of the Council.
								(e)MeetingsThe
				Council shall meet at least 2 times per year, as determined by the
				Co-Chairs.
								(f)Duties
									(1)In
				generalThe Council shall make recommendations to the Secretary
				and the Attorney General for the coordination of activities of the Department
				of Health and Human Services, the Department of Justice, and other relevant
				Federal, State, local, and private agencies and entities, relating to elder
				abuse, neglect, and exploitation and other crimes against elders.
									(2)ReportNot
				later than the date that is 2 years after the date of enactment of the Elder
				Justice Act and every 2 years thereafter, the Council shall submit to Congress
				a report that—
										(A)describes the
				activities of, accomplishments of, and challenges faced by—
											(i)the Council;
				and
											(ii)the entities
				represented on the Council; and
											(B)makes such
				recommendations for legislation, model laws, or other action as the Council
				determines to be appropriate.
										(g)Powers of the
				Council
									(1)Information from
				federal agencies
										(A)In
				generalSubject to subparagraph (B), the Council may secure
				directly from any Federal department or agency such information as the Council
				considers necessary to carry out this section. Upon request of the Co-Chairs of
				the Council, the head of such department or agency shall furnish such
				information to the Council.
										(B)Protection of
				privacyThe Secretary shall oversee the activities of the Council
				under this paragraph in order to ensure the protection of individual health
				privacy consistent with the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996 and State and local
				privacy regulations (as applicable).
										(2)Postal
				servicesThe Council may use the United States mails in the same
				manner and under the same conditions as other departments and agencies of the
				Federal Government.
									(h)Travel
				expensesThe members of the Council shall not receive
				compensation for the performance of services for the Council. The members shall
				be allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter 1 of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Council. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of the members of the Council.
								(i)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Council without reimbursement, and such detail shall be without
				interruption or loss of civil service status or privilege.
								2213.Advisory Board
				on elder abuse, neglect, and Exploitation
								(a)EstablishmentThere
				is established a board to be known as the Advisory Board on Elder Abuse,
				Neglect, and Exploitation (in this section referred to as the
				advisory board) to create a short- and long-term
				multidisciplinary strategic plan for the development of the field of elder
				justice, and to make recommendations to the Secretary, the Attorney General,
				and the Elder Justice Coordinating Council established under section
				2212.
								(b)Solicitation of
				nominationsThe Secretary shall publish a notice in the Federal
				Register soliciting nominations for the appointment of members of the advisory
				board under subsection (c).
								(c)CompositionThe
				advisory board shall be composed of 27 members appointed by the Secretary from
				the general public who are individuals with experience and expertise in elder
				abuse, neglect, and exploitation prevention, intervention, treatment,
				detection, or prosecution.
								(d)Vacancies
									(1)In
				generalAny vacancy in the Advisory Board shall not affect its
				powers, but shall be filled in the same manner as the original appointment was
				made.
									(2)Filling
				unexpired termAn individual chosen to fill a vacancy shall be
				appointed for the unexpired term of the member replaced.
									(e)Election of
				officersThe advisory board shall elect a chairperson and vice
				chairperson from among the members. The advisory board shall elect its initial
				chairperson and vice chairperson at its initial meeting.
								(f)DutiesNot
				later than 18 months after the establishment of the advisory board under
				subsection (a), and annually thereafter, the advisory board shall prepare and
				submit to the Secretary, the Attorney General, and the appropriate committees
				of Congress a report containing—
									(1)information on the
				status of Federal, State, and local public and private elder justice
				activities;
									(2)recommendations
				(including recommended priorities) regarding—
										(A)elder justice
				programs, research, training, services, practice, enforcement, and
				coordination;
										(B)coordination
				between entities pursuing elder justice efforts and those involved in related
				areas that may inform or overlap with elder justice efforts, such as activities
				to combat violence against women and child abuse and neglect; and
										(C)activities
				relating to adult fiduciary systems, including guardianship and other fiduciary
				arrangements, including the development of State interdisciplinary guardianship
				committees;
										(3)recommendations
				for specific modifications to Federal and State laws (including regulations) or
				for programs, research, and training to enhance prevention, detection,
				diagnosis, treatment, intervention in, investigation, and prosecution of elder
				abuse, neglect, and exploitation;
									(4)recommendations
				for the most effective coordinated national data collection with respect to
				elder justice, and elder abuse, neglect, and exploitation; and
									(5)recommendations
				for a multidisciplinary strategic plan to guide the effective and efficient
				development of the elder justice area.
									(g)Powers of the
				Advisory Board
									(1)Information from
				Federal agencies
										(A)In
				generalSubject to subparagraph (B), the advisory board may
				secure directly from any Federal department or agency such information as the
				advisory board considers necessary to carry out this section. Upon request of
				the chair, the head of such department or agency shall furnish such information
				to the advisory board.
										(B)Protection of
				privacyThe Secretary shall oversee the activities of the
				advisory board under this paragraph in order to ensure the protection of
				individual health privacy consistent with the regulations promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 and State and local privacy regulations (as applicable).
										(2)Sharing of data
				and reportsThe advisory board may secure from any entity
				pursuing elder justice activities under the Elder Justice Act or an amendment
				made by that Act, any data, reports, or recommendations generated in connection
				with such activities.
									(3)Postal
				servicesThe advisory board may use the United States mails in
				the same manner and under the same conditions as other departments and agencies
				of the Federal Government.
									(4)GiftsThe
				advisory board may accept, use, and dispose of gifts or donations of services
				or property.
									(h)Travel
				expensesThe members of the advisory board shall not receive
				compensation for the performance of services for the advisory board, but shall
				be allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the advisory board. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary and the Attorney
				General may accept the voluntary and uncompensated services of the members of
				the advisory board.
								(i)Detail of
				government employeesAny Federal Government employee may be
				detailed to the advisory board without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
								(j)Status as
				permanent advisory committeeSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the advisory board.
								(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this subsection—
									(1)$6,000,000 for
				fiscal year 2007; and
									(2)$7,500,000 for
				each of fiscal years 2008 through 2013.
									BActivities to
				promote elder justice
							2221.Data
				collection and dissemination
								(a)Elder Justice
				Resource Center
									(1)EstablishmentThe
				Secretary, after consultation with the Attorney General, shall establish within
				the Office of Elder Justice, an Elder Justice Resource Center (in this section
				referred to as the Center) to be the central repository for
				information regarding elder abuse, neglect, and exploitation.
									(2)DutiesThe
				Center shall—
										(A)develop the
				capacity and procedures to collect, maintain, and disseminate information
				relevant to consumers, families, providers, clinicians, advocates, regulators,
				law enforcement, policymakers, researchers, fiduciaries including guardians,
				judges, and lawyers, relevant to the prevention, detection, assessment,
				identification, and treatment of, intervention in, and prosecution of, elder
				abuse, neglect, and exploitation;
										(B)provide, in a
				user-friendly manner, information on—
											(i)ways to promote
				autonomy in the face of aging or diminishing capacity and mobility;
											(ii)how to avoid
				becoming a victim of elder abuse, neglect, or exploitation; and
											(iii)advance planning
				and how to avoid the need for a fiduciary;
											(C)provide links and
				references to other sources of information;
										(D)compile, analyze,
				and publish a summary of research conducted on elder abuse, neglect, and
				exploitation and information on how to obtain the original research
				materials;
										(E)solicit public
				comment and comment from the advisory board established under section 2213 on
				the activities of the Center;
										(F)establish a
				toll-free number for information and referrals;
										(G)coordinate
				activities with resource centers and clearinghouses on elder justice topics;
				and
										(H)provide funding to
				public and private agencies and entities to develop or continue the efforts of
				specialized elder justice-related clearinghouses and information repositories,
				to be linked to the Center, that address topics such as those enumerated in
				subparagraphs (A) and (B) and that provide effective services.
										(3)Coordination of
				available resourcesIn establishing the Center under this
				subsection the Secretary, after consultation with the Attorney General,
				shall—
										(A)consult with other
				Federal agencies that operate similar resource centers;
										(B)consult with
				private entities that operate resource centers or clearinghouses on elder
				justice-related topics;
										(C)consult with the
				head of each agency participating in the Elder Justice Coordinating Council
				established under section 2212, as well as other agencies with clearinghouses
				comparable to the Center, such as clearinghouses relating to child abuse and
				neglect, to determine the most efficient and effective manner for collecting,
				maintaining, and disseminating information on elder abuse, neglect, and
				exploitation; and
										(D)solicit public
				comment on the components of such Center.
										(4)National Elder
				Justice Library
										(A)EstablishmentThe
				Secretary shall establish within the Center a National Elder Justice Library
				(in this paragraph referred to as the Library) to serve as a
				centralized repository for all types of appropriate materials concerning
				training, technical assistance, and promising practices relating to elder
				justice including—
											(i)brochures and
				pamphlets;
											(ii)video and
				computer-based resources;
											(iii)books;
				and
											(iv)training
				materials.
											(B)IndexThe
				Library shall create and maintain an up-to-date index of the materials
				described in subparagraph (A) by title, author, date, subject, and type of
				material, and a brief description of such materials. Such index shall be
				available on the Internet as well as in printed form in order to be easily
				accessible to the general public.
										(C)AvailabilityThe
				materials held by the Library shall be available for copying by individuals and
				entities nationwide and shall be disseminated at a nominal or no fee. The
				materials shall be copied and disseminated in accordance with the applicable
				provisions of title 17, United States Code.
										(D)Duties
											(i)Additional
				materialsThe Library shall—
												(I)collect data on
				materials that would be appropriate for such library;
												(II)make efforts to
				identify and obtain appropriate materials; and
												(III)identify and
				obtain materials relating to effective methods of conducting training and
				providing technical assistance relating to elder justice, including conducting
				training and providing assistance for underserved populations.
												(ii)Information
				packetsAfter evaluating the materials described in this
				paragraph, the Library shall compile and develop information packets for use by
				groups in various settings, including groups who are underserved or have other
				special needs. Such information packets shall include information and materials
				on training, technical assistance, and promising practices targeted at specific
				topics, groups, and settings.
											(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$4,000,000 for
				fiscal year 2007;
										(B)$5,000,000 for
				fiscal year 2008; and
										(C)$6,000,000 for
				each of fiscal years 2009 through 2013.
										(b)Collection of
				uniform national data on elder abuse, neglect, and exploitation
									(1)PurposeThe
				purpose of this subsection is to improve, streamline, and promote uniform
				collection, maintenance, and dissemination of national data relating to elder
				abuse, neglect, and exploitation.
									(2)Phase I
										(A)In
				generalNot later than 1 year after the date of enactment of the
				Elder Justice Act, the Director of the Centers for Disease Control and
				Prevention (in this subsection referred to as the Director),
				after consultation with the Attorney General and working with experts in
				relevant disciplines, shall—
											(i)develop a method
				for collecting national data regarding elder abuse, neglect, and exploitation;
				and
											(ii)develop uniform
				national data reporting forms adapted to each relevant entity or discipline
				(such as health, public safety, social and protective services, and law)
				reflecting—
												(I)the distinct
				manner in which each discipline receives and maintains information; and
												(II)the sequence and
				history of reports to or involvement of different disciplines, independently,
				or the sequence and history of reports from one discipline to another over
				time.
												(B)FormsThe
				national data reporting forms described in subparagraph (A)(ii) shall
				incorporate the definitions of this title for use in determining what is
				considered a reportable event.
										(3)Phase
				II
										(A)In
				generalNot later than 1 year after the completion of the
				activities described in paragraph (2), the Director shall ensure that the
				national data reporting forms and data collection methods developed in
				accordance with such paragraph are pilot tested in 6 States determined by the
				Director.
										(B)Adjustments to
				the form and methodsThe Director, after considering the results
				of the pilot testing described in subparagraph (A), and after consultation with
				the Attorney General and relevant experts shall adjust the national data
				reporting forms and data collection methods as necessary.
										(4)Phase
				III
										(A)Distribution of
				national data reporting formsAfter completion of the adjustment
				to the national data reporting forms under paragraph (3)(B), the Director shall
				submit the national data reporting forms along with instructions to—
											(i)the heads of the
				relevant components of the Department of Health and Human Services, the
				Department of Justice, and the Department of the Treasury, and such other
				Federal entities as may be appropriate; and
											(ii)the Governor’s
				office of each State for collection from all relevant State entities of data,
				including health care, social services, and law enforcement data.
											(B)Data collection
				grants
											(i)AuthorizationThe
				Director is authorized to award grants to States to improve data collection
				activities relating to elder abuse, neglect, and exploitation.
											(ii)ApplicationTo
				be eligible to receive a grant under this subparagraph, a State shall submit to
				the Director an application at such time, in such manner, and containing such
				information as the Director may require.
											(iii)RequirementsEach
				State receiving a grant under this subparagraph for a fiscal year is required
				to report data for the calendar year that begins during that fiscal year, using
				the national data reporting forms described in subparagraph (A).
											(iv)Funding
												(I)First
				yearFor the first fiscal year in which a State receives grant
				funds under this subsection, the Secretary shall initially distribute 50
				percent of such funds. The Secretary shall distribute the remaining funds at
				the end of the calendar year that begins during that fiscal year, if the
				Secretary determines that the State has properly reported data required under
				this subsection for the calendar year.
												(II)Subsequent
				yearsExcept as provided in subclause (I), the Secretary shall
				distribute grant funds to a State under this subsection for a fiscal year if
				the Secretary determines that the State properly reported data required under
				this subsection for the calendar year that ends during that fiscal year.
												(C)Required
				informationEach report submitted under this paragraph
				shall—
											(i)indicate the State
				and year in which each event occurred; and
											(ii)identify—
												(I)the total number
				of events that occurred in each State during the year; and
												(II)the type of each
				event.
												(5)ReportNot
				later than 1 year after the date of enactment of the Elder Justice Act and
				annually thereafter, the Secretary shall prepare and submit to the appropriate
				committees of Congress, including to the Special Committee on Aging and the
				Finance Committee of the Senate, a report regarding activities conducted under
				this section.
									(6)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$10,000,000 for
				fiscal year 2007;
										(B)$30,000,000 for
				fiscal year 2008; and
										(C)$100,000,000 for
				each of fiscal years 2009 through 2013.
										2222.Enhancing
				research and training and strengthening services, systems, and
				prevention
								(a)General grants
				and centers of excellence
									(1)General
				grantsThe Secretary may award grants to eligible entities for
				the prevention, detection, assessment, and treatment of, intervention in,
				investigation of, and prosecution of elder abuse, neglect, and exploitation
				including—
										(A)physical,
				psychological, and emotional abuse and neglect by family and other in-home
				caregivers;
										(B)physical,
				psychological, and emotional abuse and neglect of residents in institutional
				and other residential care facilities;
										(C)elder sexual
				abuse;
										(D)domestic violence
				in later life;
										(E)financial fraud
				and exploitation; and
										(F)self-neglect.
										(2)Centers of
				Excellence
										(A)Grants
				authorizedThe Secretary, through the Director of the National
				Institute on Aging, and after consultation with the Director of the Centers for
				Disease Control and Prevention, the Director of the Office of Elder Justice in
				the Department of Health and Human Services, the Director of the Office of
				Elder Justice in the Department of Justice, and the members of the advisory
				board established under section 2213, may award grants to institutions of
				higher education and other appropriate entities to establish 5 Centers of
				Excellence nationwide that shall specialize in research, clinical practice, and
				training relating to elder abuse, neglect, and exploitation.
										(B)Authorized
				activitiesThe Centers of Excellence established with funds
				provided under subparagraph (A) shall conduct the following activities:
											(i)Examine potential
				issues relating to the protection of elders who are the subjects of research on
				elder abuse, neglect, and exploitation and provide guidance to other elder
				abuse, neglect, or exploitation researchers regarding human subjects,
				protections, and the institutional or peer review boards at research
				institutions.
											(ii)After
				consultation with the Director of the National Institute on Aging, and the
				Director of the Office of Human Research Protections, develop and recommend to
				the Secretary guidelines to assist the institutional or peer review boards in
				the review of research conducted under this title.
											(iii)Coordinate
				activities, to the extent feasible, among the Centers and with other
				researchers of elder abuse, neglect, and exploitation and related areas, and
				designate 1 such Center to lead such coordination.
											(C)Additional
				activitiesThe Centers of Excellence established under
				subparagraph (A) may conduct activities including the following:
											(i)Carrying out a
				study to determine the national incidence and prevalence of elder abuse,
				neglect, and exploitation in all settings.
											(ii)Developing
				uniform, validated screening tools to assist individuals, families,
				practitioners, institutions, and communities in detecting ongoing or potential
				elder abuse, neglect, and exploitation. The tools that may be developed
				include—
												(I)a screening tool
				to determine whether a particular elder is at risk for becoming, or is, a
				victim of elder abuse, neglect, or exploitation;
												(II)a screening tool
				to measure whether caregivers are at risk of committing elder abuse, neglect,
				or exploitation;
												(III)a screening tool
				to measure whether families are at risk for elder abuse, neglect, and
				exploitation; and
												(IV)a screening tool
				to assess communities, evaluating how each individual agency or system relating
				to elder abuse, neglect, or exploitation operates in such a community and how
				all of such agencies or systems communicate and operate in relationship to each
				other within such community.
												(iii)Carrying out
				various types of intervention research.
											(iv)Identifying steps
				that can be taken (and replicated) to make homes, neighborhoods, communities,
				and facilities safer for elders, and to enhance elders’ sense of security in
				all kinds of environments.
											(v)Researching
				successful fiduciary practices and systems to enhance the well-being of persons
				with diminished capacity.
											(D)Collaboration
				and access to recordsIn awarding a grant under this paragraph
				the Secretary shall—
											(i)consider the
				potential for collaboration among researchers and other relevant entities, such
				as State agencies with statutory responsibility for adult protective services
				and State Long-Term Care Ombudsmen, that receive reports of elder abuse,
				neglect, and exploitation, but that may be restricted from participating in
				research as a result of State law, confidentiality requirements, or other
				provisions; and
											(ii)require that each
				institution of higher education desiring a grant under this subsection ensure
				that the researchers working at such institution will have access to records
				necessary to conduct research in accordance with this paragraph.
											(3)Authorization of
				appropriationsThere are authorized to be appropriated for the
				purpose of carrying out paragraphs (1) and (2) of this subsection—
										(A)$12,000,000 for
				fiscal year 2007;
										(B)$20,000,000 for
				fiscal year 2008; and
										(C)$25,000,000 for
				each of fiscal years 2009 through 2013.
										(b)Safe haven and
				legal advocacy grants
									(1)Safe haven
				grants
										(A)Grants
				authorizedThe Secretary may award grants to 6 diverse
				communities to examine various types of elder shelters (in this paragraph
				referred to as safe havens) and to test various models for
				establishing safe havens at home or elsewhere.
										(B)Authorized
				activitiesGrant funds awarded pursuant to subparagraph (A) shall
				be used to establish safe havens that—
											(i)provide a
				comprehensive, culturally sensitive, and multidisciplinary team response to
				allegations of elder abuse, neglect, or exploitation;
											(ii)provide a
				dedicated, elder-friendly setting;
											(iii)have the
				capacity to meet the needs of elders for care; and
											(iv)provide various
				services including—
												(I)nursing and
				forensic evaluation;
												(II)therapeutic
				intervention;
												(III)victim support
				and advocacy; and
												(IV)case review and
				assistance to make the elder safer at home or to find appropriate placement in
				safer environments, including shelters, and, in some circumstances, long-term
				care facilities, other residential care facilities, and hospitals.
												(2)Legal advocacy
				grants
										(A)Grants
				authorizedThe Secretary, after consultation with the Attorney
				General, may award grants—
											(i)to study the need
				for community resources in order to provide assistance for legal and related
				services for victims of elder abuse, neglect, or exploitation; and
											(ii)to provide
				assistance for such services by awarding grants for demonstration projects in
				diverse communities.
											(B)Authorized
				activitiesGrant funds awarded pursuant to subparagraph (A) shall
				be used to provide—
											(i)court-appointed
				advocates;
											(ii)authorized
				fiduciaries, including public guardians;
											(iii)monitoring and
				oversight of fiduciaries;
											(iv)legal services;
				and
											(v)such other
				services as the Secretary, after consultation with the Attorney General,
				determines appropriate.
											(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$3,000,000 for
				fiscal year 2007;
										(B)$4,000,000 for
				fiscal year 2008; and
										(C)$5,000,000 for
				each of fiscal years 2009 through 2013.
										(c)Grants to
				enhance volunteer services
									(1)GrantsThe
				Secretary, after consultation with the Attorney General, may award grants to
				nonprofit organizations and faith-based organizations to encourage such
				organizations to establish or continue volunteer programs that focus on the
				issues of elder abuse, neglect, and exploitation, or that provide related
				services.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$1,500,000 for
				fiscal year 2007;
										(B)$2,000,000 for
				fiscal year 2008; and
										(C)$2,500,000 for
				each of fiscal years 2009 through 2013.
										(d)multidisciplinary
				efforts
									(1)Grants
										(A)In
				generalThe Secretary may award grants to fund various
				multidisciplinary elder justice activities, including the following:
											(i)Supporting and
				studying team approaches for bringing a coordinated multidisciplinary or
				interdisciplinary response to elder abuse, neglect, and exploitation, including
				a response from individuals in social service, health care, public safety, and
				legal disciplines.
											(ii)Establishing
				State coordinating councils modeled after the national Elder Justice
				Coordinating Council established under section 2212. Such State coordinating
				councils shall identify the individual States’ needs and provide the national
				Elder Justice Coordinating Council with information and recommendations
				relating to State efforts to combat elder abuse, neglect, and
				exploitation.
											(iii)Providing
				training, technical assistance, and other methods of support to groups carrying
				out multidisciplinary efforts at the State level (referred to in some States as
				State Working Groups).
											(iv)Broadening and
				studying various models for elder fatality and serious injury review teams, to
				make recommendations about their composition, protocols, functions, timing,
				roles, and responsibilities, with a goal of producing models and information
				that will allow for replication based on the needs of other States and
				communities.
											(v)Carrying out such
				other interdisciplinary or multidisciplinary efforts as the Secretary
				determines to be appropriate.
											(B)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph, $5,000,000 for each of fiscal years 2007 through
				2013.
										(2)Interdisciplinary
				study
										(A)In
				generalThe Director of the Centers for Disease Control and
				Prevention, after consultation with the Director of the Office of Elder Justice
				in the Department of Health and Human Services and the Director of the Office
				of Elder Justice in the Department of Justice, shall conduct an intensive
				interdisciplinary study of entities that conduct elder justice activities in
				several different communities, examining how the entities address elder abuse,
				neglect, and exploitation issues (such as an assessment of various types of
				health care and social service providers, public safety agencies, law
				enforcement agencies, prosecutor offices, and the judiciary).
										(B)GoalThe
				goals of the study described in subparagraph (A) include—
											(i)making an
				assessment of the functioning and effectiveness of each entity in a community
				that conducts elder justice activities, and the interdisciplinary
				communications and collaborations among such entities; and
											(ii)developing a
				procedure for communities to conduct a self-assessment to assist them in
				identifying the manner in which the entities described in clause (i) in such
				communities respond to elder justice issues, the needs of such communities
				relating to elder justice issues, and ways to improve the response systems of
				such communities for elder abuse, neglect, and exploitation.
											(C)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph—
											(i)$2,500,000 for
				fiscal year 2007;
											(ii)$3,000,000 for
				fiscal year 2008; and
											(iii)$3,500,000 for
				each of fiscal years 2009 through 2013.
											(e)Training
				grants
									(1)Grants
				authorizedThe Secretary may award grants to groups representing
				the targeted disciplines described in paragraph (2)(B) to train individuals
				with respect to issues of elder abuse, neglect, and exploitation.
									(2)Authorized
				activities
										(A)In
				generalGrant funds awarded under paragraph (1) shall be used for
				training within a discipline as well as cross-training activities that permit
				individuals in multiple disciplines to train together, fostering communication,
				coordinating efforts, and ensuring collaboration.
										(B)Targeted
				disciplinesGroups representing disciplines that will be targeted
				for training through grants awarded under paragraph (1) include—
											(i)physicians,
				including geriatricians, medical residents, interns, and fellows;
											(ii)nurses and
				nurse’s aides, including geriatric nurse practitioners, directors of nursing,
				and Sexual Abuse Nurse Examiners (SANE) nurses;
											(iii)social
				workers;
											(iv)public health and
				safety professionals, including Emergency Medical Services
				professionals;
											(v)therapists,
				including creative arts, occupational, speech, and physical therapists;
											(vi)State surveyors
				of nursing facilities and other long-term care facilities;
											(vii)staff of
				long-term care facilities or hospitals;
											(viii)coroners and
				funeral home operators;
											(ix)Federal, State,
				and local offices with responsibility for elder justice or long-term care
				matters;
											(x)employees or
				contractors of State and local agencies with responsibility for training
				persons who provide adult protective services;
											(xi)State Long-Term
				Care Ombudsmen;
											(xii)victim advocates
				and advocates for elders and individuals with disabilities;
											(xiii)individuals
				involved in volunteer organizations (including faith-based organizations) who
				are involved in issues of elder abuse, neglect, and exploitation;
											(xiv)police officers,
				sheriffs, detectives, firefighters, Federal and State investigators, public
				safety officers, and corrections personnel;
											(xv)Federal, State,
				and local prosecutors, attorneys in private practice involved in elder justice
				issues, judges, and court employees;
											(xvi)federally
				recognized partnerships of elders, sheriff departments, and the American
				Association of Retired Persons (commonly referred to as TRIADs);
											(xvii)elder service
				officers;
											(xviii)individuals
				who work with the public, including bank personnel, postal workers, utility
				workers, providers of home-delivered meals, and others who may work with
				elders;
											(xix)students in
				professional and paraprofessional schools, internships, fellowships, and other
				training programs in a relevant profession;
											(xx)fiduciaries,
				including guardians, conservators, and agents under powers of attorney;
				and
											(xxi)staff and
				volunteers of domestic violence and child abuse and neglect programs.
											(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$10,000,000 for
				fiscal year 2007;
										(B)$15,000,000 for
				fiscal year 2008; and
										(C)$20,000,000 for
				each of fiscal years 2009 through 2013.
										(f)Increasing the
				number of health care professionals with geriatric training
									(1)Increasing the
				number of health care professionals with geriatric training
										(A)In
				generalThe Secretary shall establish programs to
				increase—
											(i)the number of
				health care professionals (including physicians, nurses, nursing personnel,
				social workers, and therapists) and students in the health care professions,
				who receive education and training related to geriatrics; and
											(ii)the number of
				such professionals who provide health care related to geriatrics.
											(B)Inclusion of
				geriatric services as part of obligated service under the public health service
				actFor purposes of applying sections 338B and 338C of the Public
				Health Service Act (42 U.S.C. 254l, 254m), the term obligated
				service shall include any period during which an individual who has
				entered into a written contract with the Secretary under such section 338B (42
				U.S.C. 254l) is enrolled and participating in an accredited (as determined by
				the Secretary) educational program that provides geriatric training. Upon the
				completion of such training, the individual, after consultation with the
				Secretary, shall provide geriatric services as appropriate during the remainder
				of the period of obligated service of such individual.
										(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$2,500,000 for
				fiscal year 2007; and
										(B)$3,500,000 for
				each of fiscal years 2008 through 2013.
										(g)Dementia
				training grants
									(1)Grants
				authorizedThe Secretary may award grants to eligible entities to
				provide training within the health and social science disciplines, as well as
				cross-training activities that permit individuals in multiple such disciplines
				to train together, to foster communication, coordinate efforts, and ensure
				collaboration on best practices in caring for individuals with dementia.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2007 through
				2013.
									(h)Special needs
				grants
									(1)Grants
				authorizedThe Secretary may award grants to eligible entities to
				identify, address, and make recommendations on meeting the special needs of
				underserved populations of elders.
									(2)Populations
				includedThe grant funds awarded pursuant to paragraph (1) shall
				be used to fund programs including the following:
										(A)Rural
				settingsPrograms designed to meet the needs of elders living in
				rural locations, including the needs of their informal caregivers and
				fiduciaries. The programs shall include—
											(i)strategies to
				decrease isolation;
											(ii)training for
				informal caregivers and fiduciaries;
											(iii)activities
				involving collaboration between the entities and local secondary schools and
				institutions of higher education to offer classes for credit, focusing on
				training individuals to work with elders and caregivers;
											(iv)training for
				volunteers to serve in rural communities; and
											(v)strategies on the
				use of advance planning to avoid the need for a guardian or other
				fiduciary.
											(B)Minority
				populationsPrograms designed to meet the needs of elders in
				minority populations, including culturally and linguistically appropriate
				programs.
										(C)Indian
				tribesPrograms designed to provide necessary services to elders
				who are members of Indian tribes, including successful programs in elder abuse,
				neglect, and exploitation prevention and treatment that target Indian
				populations. The entities carrying out the programs shall deliver services and
				distribute educational information on elder abuse, neglect, and exploitation to
				Indian tribes and other policymakers, health and social service providers, law
				enforcement, and researchers with a particular interest in elders who are
				members of Indian tribes.
										(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $7,500,000 for each of fiscal years 2007 through
				2013.
									(i)Public awareness
				grants
									(1)Grants
				authorizedThe Secretary and the Attorney General, after
				consultation with the advisory board established under section 2213 and the
				coordinating council established under section 2212, shall jointly award 1
				grant to a national organization, or 1 or more grants to eligible entities, to
				conduct a national multimedia campaign designed to raise awareness about elder
				abuse, neglect, and exploitation.
									(2)Authorized
				activitiesGrant funds awarded under paragraph (1) shall be used
				for activities including the following:
										(A)Raising public
				awareness regarding financial schemes that target elders.
										(B)Pilot testing the
				effectiveness of various types of multimedia campaigns in raising awareness
				about—
											(i)the types of elder
				abuse, neglect, and exploitation;
											(ii)steps to take if
				an individual suspects elder abuse, neglect, or exploitation has occurred;
				and
											(iii)ways to prevent
				elder abuse, neglect, or exploitation.
											(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2007 through
				2013.
									(j)Elder justice
				innovation fund
									(1)In
				generalThe Secretary and the Attorney General are authorized to
				jointly award grants to individuals or entities working in the elder justice
				field or related fields for research, a demonstration project, development or
				implementation of a promising program or practice, or another innovative effort
				related to the identification or prevention of elder abuse, neglect, or
				exploitation that might not otherwise be funded or pursued in the absence of a
				grant under this subsection.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2007 through
				2013.
									2223.Studies
								(a)Roles of
				entities responding to elder abuse, neglect, and Exploitation
									(1)In
				generalThe Secretary and the Attorney General shall jointly
				sponsor or conduct a study of the roles and responsibilities of Government and
				Government-funded entities responsible for responding to, investigating, and
				taking other actions in response to reports of elder abuse, neglect, and
				exploitation including—
										(A)State and local
				agencies with the responsibility for adult protective services;
										(B)the State
				Long-Term Care Ombudsmen;
										(C)law enforcement
				(including prosecutors);
										(D)fiduciaries;
										(E)judges and other
				court personnel; and
										(F)such other social
				and protective service, advocacy, and protection organizations as the Secretary
				and the Attorney General determine to be appropriate.
										(2)GoalsThe
				goals of the study authorized in paragraph (1) (which may be conducted in
				distinct sections, if there is overall coordination) are—
										(A)to identify gaps
				in the detection of, investigation of, and intervention in elder abuse,
				neglect, and exploitation;
										(B)to improve the
				response to elder abuse, neglect, and exploitation; and
										(C)to reduce elder
				victimization and its consequences by assessing and improving the systems
				created to address reports of elder abuse, neglect, and exploitation.
										(3)Authorized
				activitiesIn conducting the study authorized in paragraph (1),
				the Director shall—
										(A)conduct an
				evaluation of—
											(i)how the social and
				protective service, advocacy, protection, judicial, and law enforcement
				entities and systems are operating;
											(ii)the interplay and
				allocation of responsibilities among those entities;
											(iii)how that
				allocation differs from community to community and State to State; and
											(iv)how those
				differences impact the population intended to be protected by the entities and
				systems;
											(B)make
				recommendations on how to clarify the roles (at the Federal level) of entities
				such as State agencies with responsibility for adult protective services, the
				State Long-Term Care Ombudsmen, and other protection and advocacy entities to
				enhance efficiency, eliminate gaps in service, and identify conflicting
				mandates and duplication of efforts; and
										(C)evaluate how
				various communities delineate the roles and responsibilities of the types of
				entities described in subparagraph (A) in order to identify and recommend
				effective models and methods to duplicate the delineation efforts (such as
				duplication through memoranda of understanding).
										(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $2,000,000 for each of fiscal years 2007 through
				2013.
									(b)Family elder
				abuse, neglect, and Exploitation study
									(1)In
				generalThe Director of the Centers for Disease Control and
				Prevention (in this subsection referred to as the Director),
				after consultation with the Director of the Office of Elder Justice in the
				Department of Health and Human Services and the Director of the Office of Elder
				Justice in the Department of Justice, shall conduct a study to determine the
				best method to address elder abuse, neglect, and exploitation from a public
				health perspective, including examining methods to reduce elder abuse, neglect,
				and exploitation committed by family members.
									(2)CollaborationThe
				Director, in carrying out activities under this subsection, shall collaborate
				with the Director of the National Institute on Aging, the Director of the
				Office of Elder Justice in the Department of Health and Human Services, the
				Director of the Office of Elder Justice in the Department of Justice, the heads
				of State agencies with responsibility for adult protective services, and the
				heads of such other entities as the Director determines appropriate.
									(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$1,500,000 for
				fiscal year 2007; and
										(B)$2,000,000 for
				each of fiscal years 2008 through 2013.
										2224.Forensic
				markers, methodologies, and training
								(a)Forensic
				centers
									(1)GrantsThe
				Secretary shall make grants to appropriate entities to establish and operate
				stationary and mobile forensic centers, to develop forensic expertise
				regarding, and provide services relating to, elder abuse, neglect, and
				exploitation.
									(2)Coordination
				among forensic centers and centers of excellenceThe entities
				establishing and operating the forensic centers shall coordinate activities on
				an ongoing basis with the Centers of Excellence described in section
				2222(b)(1). Such coordination shall include ongoing communication among the
				entities and the Centers of Excellence. The entities shall adhere to procedures
				and mechanisms developed by the Secretary, including procedures and mechanisms
				relating to the sharing of data.
									(3)Stationary
				forensic centersThe Secretary shall make 4 of the grants
				described in paragraph (1) to institutions of higher education with
				demonstrated expertise in forensics or commitment to preventing or treating
				elder abuse, neglect, or exploitation, to establish and operate stationary
				forensic centers. The Secretary shall make at least 2 of the 4 grants to an
				entity operating a Center of Excellence described in section 2222(b)(1) at an
				institution of higher education.
									(4)Mobile
				centersThe Secretary shall make 6 of the grants described in
				paragraph (1) to appropriate entities to establish and operate mobile forensic
				centers.
									(5)Use of
				funds
										(A)Development of
				forensic markers and methodologiesAn entity that receives a
				grant under this subsection shall use funds made available through the grant to
				assist in the determination of whether abuse or neglect occurred, or a crime
				was committed, and to conduct research to describe and disseminate information
				on—
											(i)forensic markers
				that indicate a case in which elder abuse, neglect, or exploitation may have
				occurred; and
											(ii)methodologies for
				determining, in such a case, when and how health care, emergency service,
				social and protective service, and legal service providers should intervene and
				when the providers should report the case to law enforcement
				authorities.
											(B)ApplicationsAn
				entity that receives a grant under this subsection shall use funds made
				available through the grant to develop forensic expertise regarding elder
				abuse, neglect, and exploitation, in order to provide medical and forensic
				evaluation, therapeutic intervention, victim support and advocacy, case review,
				and case tracking.
										(C)Collection of
				evidenceAn entity operating a Center of Excellence described in
				section 2222(b)(1) that receives a grant under this subsection shall use funds
				made available through the grant to develop the capacity to collect forensic
				evidence, including collecting forensic evidence relating to a potential
				determination of elder abuse, neglect, or exploitation.
										(6)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
										(A)$4,000,000 for
				fiscal year 2007;
										(B)$6,000,000 for
				fiscal year 2008; and
										(C)$8,000,000 for
				each of fiscal years 2009 through 2013.
										(b)Training To
				develop expertise in geriatric forensics
									(1)Fellowship
				programs
										(A)In
				generalThe Secretary shall award fellowships to eligible
				individuals, to enable the individuals to obtain training through a standard
				forensic science training program.
										(B)Eligible
				individualsTo be eligible to receive a fellowship under this
				paragraph, an individual shall be a physician who—
											(i)is board certified
				or board eligible in internal medicine or family practice;
											(ii)has completed a
				program in geriatrics that meets such criteria as the Secretary may prescribe;
				and
											(iii)has entered into
				an agreement with the Secretary to provide the team training described in
				subparagraph (C), after receiving the training described in subparagraph
				(A).
											(C)Team
				trainingAn individual who receives a fellowship under this
				paragraph shall provide training in forensic geriatrics to interdisciplinary
				teams of health care professionals.
										(2)Additional
				programsIn addition to the fellowships awarded under paragraph
				(1), the Secretary shall establish programs, and make grants to carry out such
				programs, that are designed to provide forensic training to experienced
				geriatricians.
									(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2007 through
				2013.
									CIncreasing
				security, quality, and consumer information for Long-Term care
							1Increasing
				security for Long-Term care
								2231.Reporting to
				law enforcement of crimes occurring in federally funded Long-Term care
				facilities
									(a)Reporting
				requirement
										(1)In
				generalEach individual who is an owner, operator, employee,
				manager, agent, or contractor of a long-term care facility that is described in
				subsection (b)(1) shall report to 1 or more law enforcement entities for the
				jurisdiction in which the facility is located any reasonable suspicion of a
				crime (as defined by the law of the applicable political subdivision) against
				any person who is a resident of or receiving care from the facility.
										(2)TimingIf
				the events that cause the suspicion—
											(A)result in serious
				bodily injury, the individual shall report the suspicion immediately;
				and
											(B)do not result in
				serious bodily injury, the individual shall report the suspicion not later than
				24 hours after forming the suspicion.
											(b)Long-term care
				facility described
										(1)Long-term care
				facilityA long-term care facility is described in this paragraph
				if such facility will receive at least $10,000 in Federal funds during a
				year.
										(2)NotificationIn
				the case of a long-term facility described in paragraph (1), the owner or
				operator shall annually notify each individual described in subsection (a)(1)
				of the obligation to comply with subsection(a).
										(c)Penalty
										(1)In
				generalIf an individual described in subsection (a)(1) violates
				subsection (a)—
											(A)the individual
				shall be fined not more than $200,000 or subject to a civil money penalty of
				not more than $200,000; or
											(B)the Secretary
				shall classify the individual as an excluded individual for a period of not
				more than 3 years.
											(2)Increased
				harmIf an individual described in subsection (a)(1) violates
				subsection (a), and the violation exacerbates the harm to the victim of the
				crime or results in harm to another person—
											(A)the individual
				shall be fined not more than $300,000 or subject to a civil money penalty of
				not more than $300,000; and
											(B)the Secretary
				shall classify the individual as an excluded individual for a period of not
				more than 3 years.
											(3)Excluded
				individualDuring any period for which an individual is
				classified as an excluded individual under this paragraph, an entity that
				employs the individual shall be ineligible to receive Federal funds.
										(4)Extenuating
				circumstancesThe Secretary may take into account the financial
				burden on providers with underserved populations in determining the
				penalty.
										(d)RegulationsThe
				Secretary, after consulting with the Attorney General, shall issue regulations
				to carry out this section.
									2Improving the
				quality of Long-Term care
								2241.Grants and
				incentives to enhance Long-Term care staffing
									(a)General
				authorityThe Administrator of the Centers for Medicare &
				Medicaid Services (in this section referred to as the
				Administrator) shall carry out activities, including activities
				described in subsections (b) and (c), to provide incentives for individuals to
				train for, seek, and maintain employment providing direct care in a long-term
				care facility.
									(b)Specific
				programs To enhance training, recruitment, and retention of staff
										(1)Coordination
				with other programs to recruit and train Long-Term care staffThe
				Administrator shall coordinate activities with the Secretary of Labor and the
				Assistant Secretary for the Administration for Children and Families, in order
				to provide incentives to participants in programs carried out under section
				403(a)(5) and part A of title IV to train for and seek employment providing
				direct care in a long-term care facility.
										(2)Career ladders
				and wage or benefit increases to increase staffing in Long-Term care
				facilities
											(A)In
				generalThe Administrator shall make grants to eligible entities
				to carry out programs through which the entities—
												(i)offer, to
				employees who provide direct care in a long-term care facility, continuing
				training and varying levels of certification, based on observed clinical care
				practices and the amount of time the employees spend providing direct care;
				and
												(ii)provide, or make
				arrangements with employers to provide, bonuses or other increased compensation
				or benefits to employees who achieve certification under such a program.
												(B)ApplicationTo
				be eligible to receive a grant under this paragraph, an entity shall submit an
				application to the Administrator at such time, in such manner, and containing
				such information as the Administrator may require.
											(c)Specific
				programs To improve management practices
										(1)In
				generalThe Administrator shall make grants to eligible
				organizations to enable the organizations to provide training and technical
				assistance to eligible persons (including administrators, directors of nursing,
				staff developers, and charge nurses) who establish or implement management
				practices for long-term care facilities.
										(2)Use of
				fundsAn organization that receives a grant under paragraph (1)
				shall use funds made available through the grant—
											(A)to provide
				training and technical assistance regarding management practices for employees
				that provide direct care in a long-term care facility and that are demonstrated
				to promote retention of those employees, such as—
												(i)the establishment
				of basic human resource policies that reward high performance, including
				policies that provide for improved wages and benefits on the basis of job
				reviews;
												(ii)the establishment
				of motivational and thoughtful work organization practices;
												(iii)the creation of
				a workplace culture that respects and values caregivers and their needs;
												(iv)the promotion of
				a workplace culture that respects the rights of residents of a long-term care
				facility and results in improved care for the residents; and
												(v)the establishment
				of other programs that promote the provision of high quality care, such as a
				continuing education program that provides additional hours of training,
				including on-the-job training, for employees who are certified nurse aides;
				or
												(B)to disseminate
				training materials for the training described in subparagraph (A), and to
				provide the materials to the National Elder Justice Library established in
				section 2221(a)(4), so that the materials are available to other providers of
				such training.
											(3)ApplicationTo
				be eligible to receive a grant under this subsection, an organization shall
				submit an application to the Administrator at such time, in such manner, and
				containing such information as the Administrator may require.
										(d)Evaluating
				programsAfter the first programs developed under this section
				have been completed, the Administrator shall evaluate the outcomes of such
				programs in determining which future applications to fund.
									(e)Accountability
				measuresThe Administrator shall develop accountability measures
				to ensure that funds made available under this section benefit the staff who
				are the intended beneficiaries of the programs provided under this section, to
				promote increases in the number of staff and stability in the long-term care
				workforce.
									(f)Compliance with
				applicable lawsIn order to receive funds under this section, an
				eligible entity shall comply with all applicable laws, regulations, and
				guidelines.
									(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2007 through 2013.
									2242.Collaborative
				efforts to enhance communication on promoting quality of and preventing abuse
				and neglect in Long-Term care
									(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality (in this section referred to as the Director), after
				consultation with the Attorney General, may establish pilot projects to improve
				long-term care. In carrying out the projects, the Director shall make grants to
				eligible partnerships to develop collaborative and innovative approaches to
				improve the quality of, including preventing abuse and neglect in, long-term
				care.
									(b)Eligible
				partnershipsTo be eligible to receive a grant under this
				section, a partnership shall be a multidisciplinary community partnership, such
				as a partnership consisting of representatives in a community of nursing
				facility providers, advocates for residents of long-term care facilities, State
				Long-Term Care Ombudsmen, surveyors, the State agency with responsibility for
				adult protective services, the State agency with responsibility for licensing
				long-term care facilities, law enforcement agencies, courts, family councils,
				residents, certified nurse aides, registered nurses, physicians, and other
				appropriate entities and individuals.
									(c)ApplicationTo
				be eligible to receive a grant under this section, a partnership shall submit
				an application to the Director at such time, in such manner, and containing
				such information as the Director may require.
									(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $2,500,000 for each of fiscal years 2007 through 2013.
									2243.Collaborative
				efforts to develop consensus around the management of certain quality-related
				factors
									(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality (in this section referred to as the Director), after
				consultation with the Attorney General and the Advisory Board established under
				section 2213, shall make grants to eligible entities to establish
				multidisciplinary panels to address, and develop consensus on, subjects
				relating to improving the quality of long-term care. The Director shall make a
				limited number of such grants, including at least 1 grant for the establishment
				of such a panel to address, and develop consensus on, methods of managing
				resident-to-resident abuse in long-term care.
									(b)Use of
				fundsAn entity that receives a grant under this section
				shall—
										(1)establish a
				multidisciplinary panel to address a specific subject; and
										(2)ensure that the
				panel uses the funds made available through the grant to establish a goal with
				respect to the subject, examine relevant research and data, identify best
				practices with respect to the subject, determine the best way to carry out
				those best practices in a practical and feasible manner, and determine an
				effective manner of distributing information on the subject.
										(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Director at such time, in such manner, and containing such
				information as the Director may require.
									(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2007 through 2013.
									3Increasing
				consumer information about Long-Term care
								2251.Long-Term care
				consumer clearinghouse
									(a)In
				generalThe Director of the Office of Elder Justice in the
				Department of Health and Human Services, in coordination with the Director of
				the Agency for Healthcare Research and Quality and the Administrator of the
				Centers for Medicare & Medicaid Services, shall establish a long-term care
				consumer clearinghouse in the Department of Health and Human Services.
									(b)InformationThe
				clearinghouse shall be established as part of the Elder Justice Resource Center
				established under section 2221 and shall provide comprehensive detailed
				information, in a consumer-friendly form, to consumers about choices relating
				to long-term care providers, such as information (including links to Web sites
				and other resources that provide information) about—
										(1)obtaining the
				services of, and employing, caregivers who provide long-term care at an
				individual’s home; and
										(2)options for
				residential long-term care, such as—
											(A)(i)the type of care
				provided by nursing facilities; and
												(ii)the type of care
				provided by group homes and other residential long-term care facilities that
				are not nursing facilities;
												(B)the benefits
				available through the programs carried out under titles XVIII and XIX of the
				Social Security Act (42 U.S.C. 1395 et
				seq.; 1396 et seq.); and
											(C)the care available
				through specific long-term care facilities, including data on the satisfaction
				level of residents, and families of residents, of the facilities.
											(c)ProvidersIn
				providing information on long-term care providers under this section, the
				clearinghouse shall provide information (from States and other sources) on
				assisted living facilities, board and care facilities, congregate care
				facilities, home health care providers, and other long-term care
				providers.
									(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
										(1)$2,000,000 for
				fiscal year 2007;
										(2)$3,000,000 for
				fiscal year 2008; and
										(3)$4,000,000 for
				each of fiscal years 2009 through 2013.
										2252.Consumer
				information about the continuum of residential Long-Term care
				facilities
									(a)Study
										(1)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, after consultation with the Director of the Office of Elder Justice in
				the Department of Health and Human Services and the Director of the Office of
				Elder Justice in the Department of Justice, shall, directly or through a grant,
				conduct a study on consumer concerns relating to residential long-term care
				facilities other than nursing facilities.
										(2)Specific
				topicsThe entity conducting the study shall—
											(A)develop
				definitions for classes of the residential long-term care facilities described
				in paragraph (1); and
											(B)collect
				information on the prices of, level of services provided by, oversight and
				enforcement provisions of, and admission and discharge criteria of the
				facilities.
											(b)ReportThe
				Director of the Agency for Healthcare Research and Quality shall prepare a
				report containing the results of the study and, not later than the date that is
				2 years after the date of enactment of the Elder Justice Act, submit the report
				to the Elder Justice Coordinating Council established under section 2212, the
				Committee on Ways and Means of the House of Representatives, and the Special
				Committee on Aging of the Senate.
									(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2007 through 2013.
									DMiscellaneous
				provisions
							2261.Evaluations
								(a)Grants
									(1)In
				generalIn making a grant under a provision of this title, the
				granting authority shall—
										(A)require the
				recipient of the grant to—
											(i)reserve a portion
				of the funds made available through the grant; and
											(ii)use the reserved
				funds to conduct an evaluation of the other activities carried out through the
				grant; or
											(B)(i)reserve a portion of
				the funds available for the grant; and
											(ii)use the reserved
				funds to provide assistance to an eligible entity to conduct an evaluation of
				the activities carried out through the grant.
											(2)Use of
				fundsA recipient of a grant described in paragraph (1)(A), or
				assistance described in paragraph (1)(B)(ii), shall use the funds made
				available through the grant, or the assistance, respectively, to conduct a
				validated evaluation of the effectiveness of the activities described in
				subparagraph (A) or (B), respectively, of paragraph (1).
									(3)Applications
										(A)Submission
											(i)Grants for
				projects containing evaluationsTo be eligible to receive a grant
				for which the granting authority requires the reservation described in
				paragraph (1)(A)(i), an entity shall include a proposal for the evaluation in
				the application submitted for the grant.
											(ii)Assistance for
				evaluationsTo be eligible to receive assistance under paragraph
				(1)(B)(ii), an entity shall submit an application to the granting authority at
				such time, in such manner, and containing such information as the granting
				authority may require, including a proposal for the evaluation.
											(B)Review and
				assistanceAn employee of the National Institute on Aging and a
				private expert with expertise in evaluation methodology shall review each
				proposal described in clause (i) or (ii) of subparagraph (A), and determine
				whether the methodology described in the proposal is adequate to gather
				meaningful information. If the employee and expert determine that the
				methodology is inadequate, the employee and expert shall recommend that the
				granting authority deny the application for the grant described in subparagraph
				(A)(i), or the assistance described in subparagraph (B)(ii), as appropriate, or
				make recommendations for how the application should be amended. If the granting
				authority denies the application on the basis of the proposal, the granting
				authority shall inform the applicant why the application was denied, and offer
				assistance to the applicant in modifying the proposal.
										(b)Other
				grantsThe granting authority shall make grants to appropriate
				entities to conduct validated evaluations of activities to reduce elder abuse,
				neglect, and exploitation that are not funded under this title.
								(c)Condition of
				participationAs a condition of participation in any grant under
				this title, individuals, facilities, and other entities shall agree to be
				subject to sections 3729 through 3733 of title 31, United States Code, and
				other applicable laws.
								2262.Human subject
				research
								(a)In
				generalFor purposes of the application of subpart A of part 46
				of title 45, Code of Federal Regulations, to research conducted under this
				title, the term legally authorized representative means, unless
				otherwise provided by law, the individual, or judicial or other body authorized
				under the applicable law to consent to medical treatment on behalf of another
				person.
								(b)GuidelinesThe
				Secretary, through the Director of the National Institute on Aging, after
				consultation with the Director of the Office for Human Research Protections,
				shall promulgate guidelines to assist researchers working in the area of elder
				abuse, neglect, and exploitation, with issues relating to human subject
				protections.
								2263.RegulationsThe Secretary may issue such regulations as
				may be necessary to carry out this title.
							2264.Rule of
				constructionNothing in this
				title shall be construed to interfere with or abridge an elder’s right to
				practice his or her religion through reliance on prayer alone for healing when
				this choice—
								(1)is
				contemporaneously expressed, either orally or in writing, with respect to a
				specific illness or injury which the elder has at the time of the decision by
				an elder who is competent at the time of the decision;
								(2)is previously set
				forth in a living will, health care proxy, or other advance directive document
				that is validly executed and applied under State law; or
								(3)may be
				unambiguously deduced from the elder’s life history.
								2265.Authorization
				of appropriationThere are
				authorized to be appropriated to carry out this subtitle $7,000,000 for each of
				fiscal years 2007 through
				2013.
							.
			102.Supporting the
			 long-Term care ombudsman program
				(a)Supporting the
			 long-Term care ombudsman program
					(1)In
			 generalSection 712(h) of the Older Americans Act of 1965 (42 U.S.C.
			 3058g(h)) is amended—
						(A)in paragraph (8),
			 by striking ; and at the end and inserting a semicolon;
						(B)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(10)make grants, in
				consultation with the Director of the Office of Elder Justice in the Department
				of Health and Human Services and the Director of the Office of Elder Justice in
				the Department of Justice, to eligible entities with relevant expertise and
				experience to conduct evaluations and pilot studies relating to various
				programs and methods carried out by the Office of the State Long-Term Care
				Ombudsman or a local Ombudsman entity under section 307(a)(9) or this chapter,
				or to provide support (such as an ombudsman resource
				center).
								.
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the amendments made by this subsection—
						(A)$5,000,000 in
			 fiscal year 2007;
						(B)$7,500,000 in
			 fiscal year 2008; and
						(C)$10,000,000 in
			 each of fiscal years 2009 through 2013.
						(b)Ombudsman
			 training programs
					(1)In
			 generalThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) shall establish programs to
			 provide and improve ombudsman training with respect to elder abuse, neglect,
			 and exploitation for national organizations and for State Long-Term Care
			 Ombudsman programs.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of fiscal years 2007 through
			 2013.
					103.Adult
			 protective services functions and grant programs
				Part A of title XI of the Social
			 Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the
			 following new section:
					1150A.Adult protective services
		  functions(a)Functions
								(1)In
				generalThe Secretary shall ensure that the Department of Health
				and Human Services—
									(A)provides funding
				authorized by this title to State and local adult protective services offices
				that investigate reports of the abuse, neglect, and exploitation of
				elders;
									(B)collects and
				disseminates data annually relating to the abuse, exploitation, and neglect of
				elders in coordination with the Bureau of Justice Statistics of the Office of
				Justice Programs of the Department of Justice efforts to collect national data
				under section 2221;
									(C)develops and
				disseminates information on best practices regarding, and provides training on,
				carrying out adult protective services;
									(D)in conjunction
				with the necessary experts, conducts research related to the provision of adult
				protective services; and
									(E)provides technical
				assistance to States and other entities that provide or fund the provision of
				adult protective services, including through grants made under subsections (b)
				and (c).
									(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
									(A)$2,000,000 for
				fiscal year 2007; and
									(B)$3,000,000 for
				each of fiscal years 2008 through 2013.
									(b)Grant
				program
								(1)EstablishmentThere
				is established an adult protective services grant program under which the
				Secretary shall annually award grants to States in the amounts calculated under
				paragraph (2) for the purposes of enhancing adult protective services provided
				by States and local units of government.
								(2)Amount of
				payment
									(A)In
				generalSubject to subparagraphs (B) and (C), with respect to a
				fiscal year, each State shall be paid an amount equal to the product of—
										(i)the amount
				appropriated for the year under paragraph (5); and
										(ii)the ratio
				(expressed as a percentage) of—
											(I)the total number
				of elders who reside in the State, to
											(II)the total number
				of elders who reside in the United States.
											(B)Guaranteed
				minimum payment amount
										(i)50
				statesSubject to clause (ii), if the amount determined under
				subparagraph (A) for a State for a year is less than 0.75 percent of the amount
				appropriated under paragraph (5), the Secretary shall increase such determined
				amount so that the total amount paid under this subsection to the State for the
				year is equal to 0.75 percent of the amount so appropriated.
										(ii)TerritoriesIn
				the case of a State other than 1 of the 50 States, clause (i) shall be applied
				as if each reference to 0.75 were a reference to
				0.1.
										(C)Pro rata
				reductionsThe Secretary shall make such pro rata reductions to
				the amounts described in subparagraph (A) as are necessary to comply with the
				requirements of subparagraph (B).
									(3)Authorized
				activities
									(A)Adult protective
				servicesFunds made available pursuant to this subsection may
				only be used by States and local units of government to provide adult
				protective services and may not be used for any other purpose.
									(B)Use by
				agencyEach State receiving funds pursuant to this subsection
				shall provide such funds to the agency or unit of State government having legal
				responsibility for providing adult protective services within the State.
									(C)Supplement not
				supplantEach State or local unit of government shall use funds
				made available pursuant to this subsection to supplement and not supplant other
				Federal, State, and local public funds expended to provide adult protective
				services in the State.
									(4)Reports
									(A)State
				reportsEach State receiving funds under this subsection shall
				submit to the Secretary, at such time and in such manner as the Secretary may
				require, a report on the number of elders served by the award of grants under
				this subsection.
									(B)Report by the
				secretaryNot later than October 1, 2011, the Secretary shall
				submit to the appropriate committees of Congress a report compiling,
				summarizing, and analyzing the information contained in the reports submitted
				under subparagraph (A) together with such recommendations for legislative or
				administrative action as the Secretary determines to be appropriate.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $300,000,000 for each of fiscal years 2007 through
				2011.
								.
				104.Assuring safety
			 of residents when nursing facilities close
				(a)Nursing facility
			 closure under medicaidSection 1919(c)(2) of the Social Security
			 Act (42 U.S.C. 1396r(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(G)Notice of
				nursing facility closure and resident transfer plan
							(i)In
				generalThe owner or operator of a nursing facility shall—
								(I)submit to the
				Secretary and the State (including the State Long-Term Care Ombudsman) in which
				the facility is located written notification of an impending closure not later
				than the date that is 60 days prior to the date of such closure;
								(II)include in the
				notice a plan for the transfer and adequate relocation of the residents prior
				to closure, including assurances that residents will not be transferred to
				facilities providing substandard care for which administrative or law
				enforcement action is pending; and
								(III)not later than
				10 days after the facility closure, submit to the Secretary and the State
				information identifying where residents of the closed facility were transferred
				and on what date.
								(ii)SanctionsAny
				person owning a nursing facility that fails to comply with the requirements of
				clause (i) shall be subject to—
								(I)a civil monetary
				penalty of up to $1,000,000;
								(II)exclusion from
				participation in the programs under this Act (in accordance with the procedures
				of section 1128); and
								(III)any other
				applicable civil monetary penalties and assessments.
								(iii)ProcedureA
				civil monetary penalty or assessment authorized under clause (ii) shall be
				imposed against a person in the same manner as a civil monetary penalty,
				assessment, or exclusion is imposed under section
				1128A.
							.
				(b)Skilled nursing
			 facility closure under medicareSection 1819(c)(2) of the Social
			 Security Act (42 U.S.C. 1395i–3(c)(2)) is amended by adding at the end the
			 following new subparagraph:
					
						(D)Notice of
				skilled nursing facility closure and resident transfer plan
							(i)In
				generalThe owner or operator of a skilled nursing facility
				shall—
								(I)submit to the
				Secretary and the State in which the facility is located written notification
				of an impending closure not later than the date that is 60 days prior to the
				date of such closure;
								(II)include in the
				notice a plan for the transfer and adequate relocation of the residents prior
				to closure, including assurances that residents will not be transferred to
				facilities providing substandard care for which administrative or law
				enforcement action is pending; and
								(III)not later than
				10 days after the facility closure, submit to the Secretary and the State
				information identifying where residents of the closed facility were transferred
				and on what date.
								(ii)SanctionsAny
				person owning a nursing facility that fails to comply with the requirements of
				clause (i) shall be subject to—
								(I)a civil monetary
				penalty of up to $1,000,000;
								(II)exclusion from
				participation in the programs under this Act (in accordance with the procedures
				of section 1128); and
								(III)any other
				applicable civil monetary penalties and assessments.
								(iii)ProcedureA
				civil monetary penalty or assessment authorized under clause (ii) shall be
				imposed against a person in the same manner as a civil monetary penalty,
				assessment, or exclusion is imposed under section
				1128A.
							.
				105.National nurse
			 aide registry
				(a)Study and
			 report
					(1)In
			 generalThe Secretary, in consultation with appropriate
			 government agencies and private sector organizations, shall conduct a study on
			 establishing a national nurse aide registry.
					(2)Areas
			 evaluatedThe study conducted under this subsection shall include
			 an evaluation of—
						(A)who should be
			 included in the registry;
						(B)how such a
			 registry would comply with Federal and State privacy laws and
			 regulations;
						(C)how data would be
			 collected for the registry;
						(D)what entities and
			 individuals would have access to the data collected;
						(E)how the registry
			 would provide appropriate information regarding violations of Federal and State
			 law by individuals included in the registry; and
						(F)how the functions
			 of a national nurse aide registry would be coordinated with the pilot program
			 for national and State background checks on direct patient access employees of
			 long-term care facilities or providers established under section 307 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173) and the national criminal background check program established
			 under section 106(c).
						(3)ConsiderationsIn
			 conducting the study and preparing the report required under this subsection,
			 the Secretary shall take into consideration the findings and conclusions of
			 relevant reports, including the following:
						(A)The Department of
			 Health and Human Services Office of Inspector General Report, Nurse Aide
			 Registries: State Compliance and Practices (February 2005).
						(B)The General
			 Accounting Office (now known as the Government Accountability Office) Report,
			 Nursing Homes: More Can Be Done to Protect Residents from Abuse (March
			 2002).
						(C)The Department of
			 Health and Human Services Office of the Inspector General Report, Nurse Aide
			 Registries: Long-Term Care Facility Compliance and Practices (July
			 2005).
						(D)The Department of
			 Health and Human Services Health Resources and Services Administration Report,
			 Nursing Aides, Home Health Aides, and Related Health Care Occupations—National
			 and Local Workforce Shortages and Associated Data Needs (2004)(in particular
			 with respect to chapter 7 & appendix F).
						(E)The 2001 Report to
			 CMS from the School of Rural Public Health, Texas A&M University,
			 Preventing Abuse and Neglect in Nursing Homes: The Role of Nurse Aide
			 Registries.
						(4)ReportNot
			 later than 24 months after the date of enactment of this Act, the Secretary
			 shall submit a report to the appropriate Committees of Congress containing the
			 findings and recommendations of the study conducted under this
			 subsection.
					(5)Funding
			 limitationFunding for the study conducted under this subsection
			 shall not exceed $500,000.
					(b)Establishment of
			 national nurse aide registry
					(1)In
			 generalUpon completion of the report described in subsection
			 (a)(4), the Secretary shall take appropriate measures to establish a national
			 nurse aide registry, taking into account the findings and recommendations
			 contained in the report.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary for the purpose of carrying out this subsection.
					106.Background
			 checks on direct access employees of long-Term care facilities or
			 providers
				(a)Screening of
			 skilled nursing facility and nursing facility employee applicants
					(1)Medicare
			 programSection 1819(b) of the
			 Social Security Act (42 U.S.C.
			 1395i–3(b)) is amended by adding at the end the
			 following:
						
							(9)Screening of
				skilled nursing facility workers
								(A)Background
				checks on applicantsBefore hiring a skilled nursing facility
				worker, a skilled nursing facility shall conduct a background check on the
				employee in accordance with such procedures as the Secretary shall
				establish.
								(B)Prohibition on
				hiring of abusive workers
									(i)In
				generalSubject to clause (ii), a skilled nursing facility may
				not knowingly employ any skilled nursing facility worker who has any
				disqualifying information (as defined in subparagraph (F)(ii)).
									(ii)Provisional
				employmentA skilled nursing facility may provide for a
				provisional period of employment for a skilled nursing facility worker pending
				completion of the background check required under subparagraph (A). Such
				facility shall maintain direct supervision of the covered individual during the
				worker’s provisional period of employment.
									(C)ProceduresThe
				procedures established by the Secretary under subparagraph (A) shall—
									(i)provide a process
				by which a skilled nursing facility worker may appeal or dispute the accuracy
				of the information obtained in a background check conducted under this
				paragraph;
									(ii)take into account
				the needs of skilled nursing facilities located in rural areas and skilled
				nursing facilities that serve a low volume of patients (as determined by the
				Secretary) with respect to providing supervision for provisional employees who
				are awaiting the results of a background check conducted under this paragraph;
				and
									(iii)provide for the
				reimbursement of nursing facilities for 100 percent of the costs incurred by
				such facilities in complying with the requirements of this section.
									(D)Immunity from
				liabilityA skilled nursing facility that, in denying employment
				for an applicant, reasonably relies upon information about such applicant
				provided by the criminal background check shall not be liable in any action
				brought by such applicant based on the employment determination resulting from
				the information.
								(E)Civil
				penalty
									(i)In
				generalA skilled nursing facility that violates the provisions
				of this paragraph shall be subject to a civil penalty in an amount not to
				exceed—
										(I)for the first such
				violation, $2,000; and
										(II)for the second
				and each subsequent violation within any 5-year period, $5,000.
										(ii)Knowing
				retention of workerIn addition to any civil penalty under clause
				(i), a skilled nursing facility that knowingly continues to employ a skilled
				nursing facility worker in violation of subparagraph (A) or (B) shall be
				subject to a civil penalty in an amount not to exceed $5,000 for the first such
				violation, and $10,000 for the second and each subsequent violation within any
				5-year period.
									(F)DefinitionsIn
				this paragraph:
									(i)Conviction for a
				relevant crimeThe term conviction for a relevant
				crime means any Federal or State criminal conviction for—
										(I)any offense
				described in section 1128(a); and
										(II)such other types
				of offenses as the Secretary may specify in regulations.
										(ii)Disqualifying
				informationThe term disqualifying information means
				information about a conviction for a relevant crime or a finding of patient or
				resident abuse.
									(iii)Skilled
				nursing facility workerThe term skilled nursing facility
				worker means any individual (other than a volunteer) that has direct
				access to a patient of a skilled nursing facility under an employment or other
				contract, or both, with such facility. Such term includes individuals who are
				licensed or certified by the State to provide long-term care services, and
				nonlicensed individuals providing such services, as defined by the Secretary,
				including nurse assistants, nurse aides, home health aides, and personal care
				workers and
				attendants.
									.
					(2)Medicaid
			 programSection 1919(b) of the
			 Social Security Act (42 U.S.C.
			 1396r(b)) is amended by adding at the end the following new
			 paragraph:
						
							(9)Screening of
				nursing facility workers
								(A)Background
				checks on applicantsBefore hiring a nursing facility worker, a
				nursing facility shall conduct a background check on the employee in accordance
				with such procedures as the Secretary shall establish.
								(B)Prohibition on
				hiring of abusive workers
									(i)In
				generalSubject to clause (ii), a nursing facility may not
				knowingly employ any nursing facility worker who has any disqualifying
				information (as defined in subparagraph (F)(ii)).
									(ii)Provisional
				employmentA nursing facility may provide for a provisional
				period of employment for a nursing facility worker pending completion of the
				background check required under subparagraph (A). Such facility shall maintain
				direct supervision of the covered individual during the worker’s provisional
				period of employment.
									(C)ProceduresThe
				procedures established by the Secretary under subparagraph (A) shall—
									(i)provide a process
				by which a nursing facility worker may appeal or dispute the accuracy of the
				information obtained in a background check conducted under this
				paragraph;
									(ii)take into account
				the needs of nursing facilities located in rural areas and nursing facilities
				that serve a low volume of patients (as determined by the Secretary) with
				respect to providing supervision for provisional employees who are awaiting the
				results of a background check conducted under this paragraph; and
									(iii)provide for the
				reimbursement of nursing facilities for 100 percent of the costs incurred by
				such facilities in complying with the requirements of this section.
									(D)Immunity from
				liabilityA nursing facility that, in denying employment for an
				applicant, reasonably relies upon information about such applicant provided by
				the criminal background check shall not be liable in any action brought by such
				applicant based on the employment determination resulting from the
				information.
								(E)Civil
				penalty
									(i)In
				generalA nursing facility that violates the provisions of this
				paragraph shall be subject to a civil penalty in an amount not to
				exceed—
										(I)for the first such
				violation, $2,000; and
										(II)for the second
				and each subsequent violation within any 5-year period, $5,000.
										(ii)Knowing
				retention of workerIn addition to any civil penalty under clause
				(i), a nursing facility that knowingly continues to employ a nursing facility
				worker in violation of subparagraph (A) or (B) shall be subject to a civil
				penalty in an amount not to exceed $5,000 for the first such violation, and
				$10,000 for the second and each subsequent violation within any 5-year
				period.
									(F)DefinitionsIn
				this paragraph:
									(i)Conviction for a
				relevant crimeThe term conviction for a relevant
				crime means any Federal or State criminal conviction for—
										(I)any offense
				described in section 1128(a); and
										(II)such other types
				of offenses as the Secretary may specify in regulations.
										(ii)Disqualifying
				informationThe term disqualifying information means
				information about a conviction for a relevant crime or a finding of patient or
				resident abuse.
									(iii)Nursing
				facility workerThe term nursing facility worker
				means any individual (other than a volunteer) that has direct access to a
				patient of a nursing facility under an employment or other contract, or both,
				with such facility. Such term includes individuals who are licensed or
				certified by the State to provide long-term care services, and nonlicensed
				individuals providing such services, as defined by the Secretary, including
				nurse assistants, nurse aides, home health aides, and personal care workers and
				attendants.
									.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 1 year after the date on which the evaluation is completed
			 under subsection (c)(1).
					(b)Application to
			 other long-Term care facilities or providers
					(1)MedicarePart
			 E of title XVIII of the Social Security
			 Act (42
			 U.S.C. 1395x et seq.) is amended by adding at the end the
			 following:
						
							1898.Application of skilled nursing facility preventive abuse
		  provisions to long-term care facilities and providers(a)The provisions of section 1819(b)(9) shall
				apply to a long-term care facility or provider (as defined in subsection (b))
				in the same manner as such provisions apply to a skilled nursing
				facility.
								(b)Long-Term care
				facility or providerIn this section, the term long-term
				care facility or provider means the following facilities or providers
				which receive payment for services under this title or title XIX:
									(1)A home health
				agency.
									(2)A provider of
				hospice care.
									(3)A long-term care
				hospital.
									(4)A provider of
				personal care services.
									(5)A residential care
				provider that arranges for, or directly provides, long-term care
				services.
									(6)An intermediate
				care facility for the mentally retarded (as defined in section
				1905(d)).
									.
					(2)MedicaidSection 1902(a) of
			 the Social Security Act
			 (42 U.S.C.
			 1396a) is amended—
						(A)in paragraph (66),
			 by striking and at the end;
						(B)in paragraph (67),
			 by striking the period and inserting ; and; and
						(C)by inserting after
			 paragraph (67) the following:
							
								(68)provide that the
				provisions of section 1919(b)(9) apply to a long-term care facility or provider
				(as defined in section 1898(b)) in the same manner as such provisions apply to
				a nursing
				facility.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 1 year after the date on which the evaluation is completed
			 under subsection (c)(1).
					(c)National
			 criminal background check program
					(1)Completion of
			 pilot program evaluationNot later than the date that is 6 months
			 after the completion of the pilot program for national and State background
			 checks on direct patient access employees of long-term care facilities or
			 providers established under section 307 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173), the Secretary
			 shall complete the evaluation required under subsection (e) of such section of
			 such Act.
					(2)Establishment
						(A)In
			 generalNot later than the date that is 1 year after the
			 completion of the evaluation of the program described in paragraph (1), the
			 Secretary, in consultation with the Attorney General, shall establish a
			 national criminal background check program in order to prevent abuse of nursing
			 facility and skilled nursing facility residents and individuals receiving home
			 health care services and other long-term care services under the medicare or
			 medicaid programs, taking into account the findings and recommendations
			 contained in the evaluation.
						(B)Use in
			 conducting required background checksThe national criminal
			 background check program shall be made available to a long-term care facility
			 or provider for the purpose of conducting criminal background checks, including
			 the criminal background checks required under sections 1819(b)(9) and
			 1919(b)(9) of the Social Security Act
			 (42 U.S.C.
			 1395i–3(b), 1396r(b)) (as added by subsection (a)).
						(C)Conduct of
			 background checks by the Federal Bureau of InvestigationThe
			 Secretary, in consultation with the Attorney General, shall establish
			 procedures for the background checks to be conducted by the Federal Bureau of
			 Investigation, in cooperation with appropriate State and Federal
			 agencies.
						(D)ConsultationIn
			 establishing the national criminal background check program, the Secretary
			 shall consult with appropriate interested parties, including—
							(i)representatives of
			 long-term care facilities or providers;
							(ii)representatives
			 of employees of long-term care facilities or providers;
							(iii)consumers of
			 long-term care services;
							(iv)consumer
			 advocates; and
							(v)appropriate
			 Federal and State officials.
							(E)IntegrationThe
			 Secretary shall take appropriate measures to integrate the national criminal
			 background check program and the national nurse aide registry established under
			 section 105(b) into a single system. The integration of the program and the
			 registry shall be done in such a manner as to efficiently and accurately
			 provide timely responses to long-term care facilities and providers utilizing
			 the integrated system.
						(3)DefinitionsIn
			 this subsection:
						(A)Long-Term care
			 facility or providerThe term long-term care facility or
			 provider means the following facilities or providers which receive
			 payment for services under title XVIII or XIX of the Social Security
			 Act:
							(i)A nursing facility
			 (as defined in subparagraph (B)).
							(ii)A skilled nursing
			 facility (as defined in subparagraph (C)).
							(iii)A home health
			 agency.
							(iv)A provider of
			 hospice care (as defined in section 1861(dd)(1) of the Social Security Act) (42
			 U.S.C. 1395x(dd)(1)).
							(v)A long-term care
			 hospital (as described in section 1886(d)(1)(B)(iv) of such Act) (42 U.S.C.
			 1395ww(d)(1)(B)(iv)).
							(vi)A provider of
			 personal care services.
							(vii)A residential
			 care provider that arranges for, or directly provides, long-term care
			 services.
							(viii)An intermediate
			 care facility for the mentally retarded (as defined in section 1905(d) of such
			 Act) (42 U.S.C. 1396d(d)).
							(B)Nursing
			 facilityThe term nursing facility has the meaning
			 given such term in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a)).
						(C)Skilled nursing
			 facilityThe term skilled nursing facility has the
			 meaning given such term in 1819(a) of the Social Security Act (42 U.S.C.
			 1395i–3(a)).
						IIDepartment of
			 Justice
			201.Model State
			 laws and practices
				(a)In
			 generalThe Attorney General, after consultation with the
			 Secretary, shall carry out the following duties:
					(1)StudyConduct
			 a study of State laws and practices relating to elder abuse, neglect, and
			 exploitation.
					(2)Report to Elder
			 Justice Resource CenterPrepare and submit a report or periodic
			 reports containing the findings of the study conducted under paragraph (1) to
			 the Elder Justice Resource Center established under
			 section
			 2221 of the Social Security
			 Act, to be made available to the public.
					(3)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, submit to the Chairman and Ranking Member of the Special Committee on
			 Aging of the Senate, and the Speaker and Minority leader of the House of
			 Representatives a report that contains—
						(A)a comprehensive
			 description of State laws and practices relating to elder abuse, neglect, and
			 exploitation;
						(B)a comprehensive
			 analysis of the effectiveness of such State laws and practices; and
						(C)recommendations—
							(i)for model State
			 laws and practices relating to elder abuse, neglect, and exploitation;
			 and
							(ii)with respect to
			 the definitions referred to in subsection (b)(1).
							(b)State laws and
			 practicesThe Attorney General shall examine State laws and
			 practices under subsection (a) on issues including—
					(1)the definition
			 of—
						(A)elder;
						(B)abuse;
						(C)neglect;
						(D)exploitation;
			 and
						(E)such related terms
			 the Attorney General determines to be appropriate;
						(2)mandatory
			 reporting laws, with respect to—
						(A)who is a mandated
			 reporter;
						(B)to whom must they
			 report and within what time frame; and
						(C)any consequences
			 for not reporting;
						(3)evidentiary,
			 procedural, sentencing, choice of remedies, and data retention issues relating
			 to pursuing cases relating to elder abuse, neglect, and exploitation;
					(4)laws requiring
			 immediate reporting of all nursing home deaths to the county coroner or to some
			 other individual or entity;
					(5)fiduciary laws,
			 including guardianship and power of attorney laws;
					(6)laws that permit
			 or encourage banks and bank employees to prevent and report suspected elder
			 abuse, neglect, and exploitation;
					(7)laws that may
			 impede research on elder abuse, neglect, and exploitation;
					(8)practices relating
			 to the enforcement of laws relating to elder abuse, neglect, and exploitation;
			 and
					(9)practices relating
			 to other aspects of elder justice.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$1,000,000 in
			 fiscal year 2007; and
					(2)$2,000,000 for
			 each of fiscal years 2008 through 2013.
					202.Office of Elder
			 Justice of the Department of Justice
				(a)EstablishmentThere
			 is established within the Department of Justice, under the Assistant Attorney
			 General and the Office of Justice Programs, an Office of Elder Justice.
				(b)Director of the
			 office of elder justice
					(1)AppointmentThe
			 President, with the advice and consent of the Senate, shall appoint a Director
			 of the Office of Elder Justice, from among individuals with experience and
			 expertise in elder justice issues, to manage the Office of Elder Justice
			 established under this section.
					(2)DutiesThe
			 Director of the Office of Elder Justice shall—
						(A)(i)develop objectives,
			 priorities, policies, and a long-term plan for elder justice programs and
			 activities relating to prevention, detection, training, treatment, evaluation,
			 intervention, research, and improvement of the elder justice system in the
			 United States;
							(ii)implement the
			 overall policies and a strategy to carry out the plan described in clause (i);
			 and
							(iii)hire personnel
			 to assist the director in carrying out the policies, programs, and
			 administrative activities related to the duties under clauses (i) and
			 (ii);
							(B)provide advice to
			 the Attorney General on elder justice issues; and
						(C)coordinate
			 activities with the Director of the Office of Elder Justice within the
			 Department of Health and Human Services.
						(3)Reporting
			 relationshipThe Director of the Office of Elder Justice shall
			 have the same reporting relationship with the Attorney General, the Assistant
			 Attorney General, and the Office of Justice Programs as the directors of the
			 other offices headed by Presidential appointees within the Office of Justice
			 Programs.
					(4)CompensationThe
			 Director of the Office of Elder Justice shall be compensated at a rate that
			 shall not exceed the rate established for level I of the Executive Schedule
			 under section 5312 of title 5, United States Code.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $3,000,000 for each of fiscal years 2007 through 2013.
				203.Victim advocacy
			 grants
				(a)Grants
			 authorizedThe Attorney General, after consultation with the
			 Secretary, may award grants to eligible entities to study the special needs of
			 victims of elder abuse, neglect, and exploitation.
				(b)Authorized
			 activitiesFunds awarded pursuant to subsection (a) shall be used
			 for pilot programs that—
					(1)develop programs,
			 provide training to health care, social, and protective services providers, law
			 enforcement, fiduciaries (including guardians), judges and court personnel, and
			 victim advocates; and
					(2)examine special
			 approaches designed to meet the needs of victims of elder abuse, neglect, and
			 exploitation.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$2,500,000 for
			 fiscal year 2007; and
					(2)$3,000,000 for
			 each of fiscal years 2008 through 2013.
					204.Supporting
			 local prosecutors in elder justice matters
				(a)Grants
			 authorizedThe Attorney General, after consultation with the
			 Director of the Office of Elder Justice in the Department of Health and Human
			 Services, shall award grants to provide training, technical assistance, policy
			 development, multidisciplinary coordination, and other types of support to
			 local prosecutors handling elder justice-related cases, including—
					(1)funding specially
			 designated elder justice positions or units; or
					(2)funding the
			 creation of a Center for the Prosecution of Elder Abuse, Neglect, and
			 Exploitation by the American Prosecutor Research Institute of the National
			 District Attorneys Association, or any other similarly situated entity, to
			 advise and support local prosecutors nationwide in their pursuit of cases
			 involving elder abuse, neglect, and exploitation.
					(b)DutiesThe
			 Center created under subsection (a) shall, among other things—
					(1)collaborate with
			 experts in elder abuse, neglect, and exploitation;
					(2)collaborate with
			 the Advisory Board created by
			 section
			 2213 of the Social Security
			 Act; and
					(3)provide local
			 prosecutors and personnel assisting such prosecutors with training, technical
			 assistance, multidisciplinary teams, and input in the handling, prevention and
			 prosecution of, and special circumstances surrounding, elder abuse, neglect,
			 and exploitation.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2007; and
					(2)$4,00,000 for each
			 of fiscal years 2008 through 2013.
					205.Supporting
			 state prosecutors in elder justice matters
				(a)In
			 generalThe Attorney General shall, after consultation with the
			 Secretary, award grants to provide training, technical assistance,
			 multidisciplinary coordination, policy development, and other types of support
			 to State prosecutors, including employees of State Attorneys General and
			 Medicaid Fraud Control Units handling elder justice-related matters.
				(b)Creating
			 specialized positionsGrants under this section may be made
			 for—
					(1)the establishment
			 of specially designated elder justice positions or units; or
					(2)the creation of a
			 position to coordinate elder justice-related cases, training, technical
			 assistance, and policy development for State prosecutors, by the National
			 Association of Attorneys General (NAAG) or any other similarly situated
			 entity.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2007; and
					(2)$4,000,000 for
			 each of fiscal years 2008 through 2013.
					206.Increased
			 support for federal cases involving elder justice
				(a)Support and
			 assistance
					(1)In
			 generalThe Attorney General shall establish procedures to ensure
			 that the Department of Justice dedicates resources to supporting cases relating
			 to elder justice.
					(2)Additional
			 staffThe Attorney General shall have additional Federal
			 prosecutors and make funding available to Federal prosecutors to hire
			 nurse-investigators or other experts needed to identify, assist with, or pursue
			 cases relating to elder justice.
					(3)Resource
			 GroupThe Attorney General may fund through the Executive Office
			 of United States Attorneys a Resource Group to assist prosecutors throughout
			 the Nation in pursuing failure of care and other cases relating to elder
			 justice matters.
					(b)Office of
			 inspector generalThe Office of Inspector General of the
			 Department of Health and Human Services shall hire nurse investigators and
			 other experts to investigate and pursue failure of care allegations.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$3,000,000 for
			 fiscal year 2007; and
					(2)$4,000,000 for
			 each of fiscal years 2008 through 2013.
					207.Supporting law
			 enforcement in elder justice matters
				(a)In
			 generalThe Attorney General
			 shall, after consultation with the Secretary, award grants to provide training,
			 technical assistance, multidisciplinary coordination, policy development, and
			 other types of support to police, sheriffs, detectives, public safety officers,
			 corrections personnel, and other frontline law enforcement responders who
			 handle elder justice-related matters, to fund specially designated elder
			 justice positions or units designed to support front line law enforcement in
			 elder justice matters.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$6,000,000 for
			 fiscal year 2007; and
					(2)$8,000,000 for
			 each of fiscal years 2008 through 2013.
					208.Evaluations
				(a)Grants
					(1)In
			 generalIn making a grant under a provision of this title, the
			 granting authority shall—
						(A)require the
			 recipient of the grant to—
							(i)reserve a portion
			 of the funds made available through the grant; and
							(ii)use the reserved
			 funds to conduct an evaluation of the other activities carried out through the
			 grant; or
							(B)(i)reserve a portion of
			 the funds available for the grant; and
							(ii)use the reserved
			 funds to provide assistance to an eligible entity to conduct an evaluation of
			 the activities carried out through the grant.
							(2)Use of
			 fundsA recipient of a grant described in paragraph (1)(A), or
			 assistance described in paragraph (1)(B)(ii), shall use the funds made
			 available through the grant, or the assistance, respectively, to conduct a
			 validated evaluation of the effectiveness of the activities described in
			 subparagraph (A) or (B), respectively, of paragraph (1).
					(3)Applications
						(A)Submission
							(i)Grants for
			 projects containing evaluationsTo be eligible to receive a grant
			 for which the granting authority requires the reservation described in
			 paragraph (1)(A)(i), an entity shall include a proposal for the evaluation in
			 the application submitted for the grant.
							(ii)Assistance for
			 evaluationsTo be eligible to receive assistance under paragraph
			 (1)(B)(ii), an entity shall submit an application to the granting authority at
			 such time, in such manner, and containing such information as the granting
			 authority may require, including a proposal for the evaluation.
							(B)Review and
			 assistance
							(i)In
			 generalAn employee of the Department of Justice, after
			 consultation with an employee of the Department of Health and Human Services
			 and a nongovernmental member of the advisory board established under
			 section
			 2213 of the Social Security
			 Act with expertise in evaluation methodology, shall review each
			 proposal described in clause (i) or (ii) of subparagraph (A), and determine
			 whether the methodology described in the proposal is adequate to gather
			 meaningful information.
							(ii)DenialIf
			 the reviewing employee determines the methodology described in the proposal is
			 inadequate under clause (i), they shall recommend that the granting authority
			 deny the application for the grant described in subparagraph (A)(i), or the
			 assistance described in subparagraph (B)(ii), as appropriate, or make
			 recommendations for how the application should be amended.
							(iii)Notice to
			 applicantIf the granting authority denies the application on the
			 basis of the proposal under this subparagraph, the granting authority shall
			 inform the applicant why the application was denied and offer assistance to the
			 applicant in modifying the proposal.
							(b)Other
			 grantsThe granting authority shall make grants to appropriate
			 entities to conduct validated evaluations of activities to reduce elder abuse,
			 neglect, and exploitation that are not funded under this title.
				(c)Condition of
			 participationAs a condition of participation in any grant under
			 this title, individuals, facilities, and other entities shall agree to be
			 subject to the provisions of section 571 of title 18, United States Code, as
			 added by this Act.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $7,000,000 for each of fiscal years 2007 through 2013.
				IIITax
			 provisions
			301.Long-Term care
			 facility worker employment tax credit
				(a)Work opportunity
			 tax credit
					(1)In
			 generalSection 51(d)(1) of the Internal Revenue Code of 1986
			 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (G), by striking the period at the
			 end of subparagraph (H) and inserting or, and by adding at the
			 end the following:
						
							(I)a qualified
				long-term care facility
				worker.
							.
					(2)Qualified
			 long-Term care facility workerSection 51(d) of such Code is
			 amended by redesignating paragraphs (10) through (12) as paragraphs (11)
			 through (13), respectively, and by inserting after paragraph (9) the
			 following:
						
							(10)Qualified
				long-Term care facility workerThe term qualified
				long-term care facility worker means any individual who—
								(A)is hired by a
				long-term care facility (as defined in paragraph (18) of section 2201 of the
				Social Security Act); and
								(B)is certified by
				the designated local agency as being qualified to provide long-term care (as
				defined in paragraph (17) of such section
				2201).
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 individuals who begin work for an employer after the date of enactment of this
			 Act.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Elder Justice
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4.
				Definitions.
					Sec. 5. Elder
				Justice.
						Subtitle 1—Block grants to states for social
				  services
						Subtitle 2—Elder
				  justice
						Sec. 2011.
				  Definitions.
						Sec. 2012. General
				  provisions.
						Part A—National Coordination of Elder Justice Activities and
				  Research 
						SUBPART 1—Elder Justice Coordinating Council and Advisory Board
				  on Elder Abuse, Neglect, and
				  Exploitation
						Sec. 2021. Elder Justice Coordinating
				  Council.
						Sec. 2022. Advisory Board on Elder Abuse, Neglect, and
				  Exploitation.
						Sec. 2023. Research
				  protections.
						Sec. 2024. Authorization of
				  appropriations.
						SUBPART 2—Elder abuse, neglect, and exploitation forensic
				  centers
						Sec. 2031. Establishment and support of elder abuse, neglect,
				  and exploitation forensic
				  centers.
						Part B—Programs to Promote Elder
				  Justice
						Sec. 2041. Enhancement of long-term
				  care.
						Sec. 2042. Adult protective services functions and grant
				  programs.
						Sec. 2043. Long-term care
				  ombudsman program grants and
				  training.
						Part C—Collection of Data, Dissemination of Information, and
				  Studies
						Sec. 2051. Collection of uniform national data on elder abuse,
				  neglect, and exploitation.
						Sec. 2052. Long-term care consumer
				  clearinghouse.
						Sec. 2053. Consumer information about the continuum of
				  residential long-term care
				  facilities.
						Sec. 2054. Provision of information regarding, and evaluations
				  of, elder justice programs.
						Sec. 2055. Report.
				
			2.FindingsCongress finds the following:
			(1)The proportion of the
			 United States population age 60 years or older will drastically increase in the
			 next 30 years as more than 76,000,000 baby boomers approach retirement and old
			 age.
			(2)Each year, anywhere
			 between 500,000 and 5,000,000 elders in the United States are abused,
			 neglected, or exploited.
			(3)Elder abuse, neglect, and
			 exploitation have no boundaries, and cross all racial, social class, gender,
			 and geographic lines.
			(4)Victims of elder abuse,
			 neglect, and exploitation are not only subject to injury from mistreatment and
			 neglect, they are also 3.1 times more likely than elders who were not victims
			 of elder abuse, neglect, and exploitation to die at an earlier age than
			 expected.
			(5)There is a general dearth
			 of data as to the nature and scope of elder abuse, neglect, and
			 exploitation.
			(6)Despite the dearth of
			 data in the field, experts agree that most cases of elder abuse, neglect, and
			 exploitation are never reported and that abuse, neglect, and exploitation
			 shorten a victim’s life, often triggering a downward spiral of an otherwise
			 productive, self-sufficient elder’s life. Programs addressing other difficult
			 issues such as domestic violence and child abuse and neglect have demonstrated
			 the need for a multifaceted law, combining public health, social service, and
			 law enforcement approaches.
			(7)For over 20 years,
			 Congress has been presented with facts and testimony calling for a coordinated
			 Federal effort to combat elder abuse, neglect, and exploitation.
			(8)The Federal Government
			 has been slow to respond to the needs of victims of elder abuse, neglect, and
			 exploitation or to undertake prevention efforts.
			(9)No Federal law has been
			 enacted that adequately and comprehensively addresses the issues of elder
			 abuse, neglect, and exploitation and there are very limited resources available
			 to those in the field that directly deal with the issues.
			(10)Differences in State
			 laws and practices in the areas of elder abuse, neglect, and exploitation lead
			 to significant disparities in prevention, protective and social services,
			 treatment systems, and law enforcement, and lead to other inequities.
			(11)The Federal Government
			 has played an important role in promoting research, training, public safety,
			 and data collection, and the identification, development, and dissemination of
			 promising health care, social, and protective services, and law enforcement
			 practices, relating to child abuse and neglect, domestic violence, and violence
			 against women. The Federal Government should promote similar efforts and
			 protections relating to elder abuse, neglect, and exploitation.
			(12)The Federal Government
			 should provide leadership and assist States and communities in their efforts to
			 protect elders in the United States by—
				(A)promoting coordinated
			 planning among all levels of government;
				(B)generating and sharing
			 knowledge relevant to protecting elders;
				(C)providing leadership to
			 combat the abuse, neglect, and exploitation of the Nation’s elders; and
				(D)providing resources to
			 States and communities to promote elder justice.
				(13)The problem of elder
			 abuse, neglect, and exploitation requires a comprehensive approach that—
				(A)integrates the work of
			 health, legal, and social service agencies and organizations;
				(B)emphasizes the need for
			 prevention, reporting, investigation, assessment, treatment, and prosecution of
			 elder abuse, neglect, and exploitation at all levels of government;
				(C)ensures that sufficient
			 numbers of properly trained personnel with specialized knowledge are in place
			 to—
					(i)treat, assess, and
			 provide services relating to elder abuse, neglect, and exploitation; and
					(ii)carry out elder
			 protection duties;
					(D)is sensitive to ethnic
			 and cultural diversity;
				(E)recognizes the role of
			 mental health, disability, dementia, substance abuse, medication mismanagement,
			 and family dysfunction problems in increasing and exacerbating elder abuse,
			 neglect, and exploitation; and
				(F)balances elders’ right to
			 self-determination with society’s responsibility to protect elders.
				(14)The human, social, and
			 economic cost of elder abuse, neglect, and exploitation is high and includes
			 unnecessary expenditures of funds from many public programs.
			(15)The failure to
			 coordinate activities relating to, and comprehensively prevent and treat, elder
			 abuse, neglect, and exploitation threatens the future and well-being of
			 millions of elders in the United States.
			(16)All elements of society
			 in the United States have a shared responsibility in responding to a national
			 problem of elder abuse, neglect, and exploitation.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To enhance the social
			 security of the Nation by ensuring adequate public-private infrastructure and
			 resolve to prevent, detect, treat, understand, and intervene in, and where
			 appropriate, aid in the prosecution of, elder abuse, neglect, and
			 exploitation.
			(2)To bring a comprehensive
			 approach to preventing and combating elder abuse, neglect, and exploitation, a
			 long invisible problem that afflicts the most vulnerable among the aging
			 population of the United States.
			(3)To raise the issue of
			 elder abuse, neglect, and exploitation to national attention, and to create the
			 infrastructure at the Federal, State, and local levels, to ensure that
			 individuals and organizations on the front lines, who are fighting elder abuse,
			 neglect, and exploitation with scarce resources and fragmented systems, have
			 the resources and information needed to carry out their fight.
			(4)To bring a comprehensive
			 multidisciplinary approach to elder justice.
			(5)To set in motion research
			 and data collection to fill gaps in knowledge about elder abuse, neglect, and
			 exploitation.
			(6)To supplement the
			 activities of service providers and programs, to enhance training, and to
			 leverage scarce resources efficiently, in order to ensure that elder justice
			 receives the attention it deserves as the Nation’s population ages.
			(7)To recognize and address
			 the role of mental health, disability, dementia, substance abuse, medication
			 mismanagement, and family dysfunction problems in increasing and exacerbating
			 elder abuse, neglect, and exploitation.
			(8)To create short- and
			 long-term strategic plans for the development and coordination of elder justice
			 research, programs, studies, training, and other efforts nationwide.
			(9)To promote collaborative
			 efforts and diminish overlap and gaps in efforts in developing the important
			 field of elder justice.
			(10)To honor and respect the
			 right of all individuals with diminished capacity to decisionmaking autonomy,
			 self-determination, and dignity of choice.
			(11)To respect the wishes of
			 individuals with diminished capacity and their family members in providing
			 supportive services and care plans intended to protect elders from abuse,
			 neglect (including self-neglect), and exploitation.
			4.DefinitionsExcept as otherwise specifically provided,
			 any term that is defined in section 2011 of the Social Security Act (as added by section 5(a))
			 and that is used in this Act has the meaning given such term by such
			 title.
		5.Elder Justice
			(a)Elder justice
				(1)In
			 GeneralTitle XX of the Social
			 Security Act (42 U.S.C. 1397 et seq.) is amended—
					(A)in the heading, by
			 inserting and elder
			 justice after social services;
					(B)by inserting before
			 section 2001 the following:
						
							1Block grants to states
				for social services
							;
				and
					(C)by adding at the end the
			 following:
						
							2Elder justice
								2011.DefinitionsIn this subtitle:
									(1)AbuseThe
				term abuse means the knowing infliction of physical or
				psychological harm or the knowing deprivation of goods or services that are
				necessary to meet essential needs or to avoid physical or psychological
				harm.
									(2)Adult protective
				servicesThe term adult protective services means
				such services provided to adults as the Secretary may specify and includes
				services such as—
										(A)disseminating reports of
				adult abuse, neglect, or exploitation;
										(B)investigating the reports
				described in subparagraph (A);
										(C)case planning,
				monitoring, evaluation, and other case work and services; and
										(D)providing, arranging for,
				or facilitating the provision of medical, social service, economic, legal,
				housing, law enforcement, or other protective, emergency, or support
				services.
										(3)CaregiverThe
				term caregiver means an individual who has the responsibility for
				the care of an elder, either voluntarily, by contract, by receipt of payment
				for care, or as a result of the operation of law, and means a family member or
				other individual who provides (on behalf of such individual or of a public or
				private agency, organization, or institution) compensated or uncompensated care
				to an elder who needs supportive services in any setting.
									(4)Direct
				careThe term direct care means care by an employee
				or contractor who provides assistance or long-term care services to a
				recipient.
									(5)ElderThe
				term elder means an individual age 60 or older.
									(6)Elder
				justiceThe term elder justice means—
										(A)from a societal
				perspective, efforts to—
											(i)prevent, detect, treat,
				intervene in, and prosecute elder abuse, neglect, and exploitation; and
											(ii)protect elders with
				diminished capacity while maximizing their autonomy; and
											(B)from an individual
				perspective, the recognition of an elder’s rights, including the right to be
				free of abuse, neglect, and exploitation.
										(7)Eligible
				entityThe term eligible entity means a State or
				local government agency, Indian tribe or tribal organization, or any other
				public or private entity that is engaged in and has expertise in issues
				relating to elder justice or in a field necessary to promote elder justice
				efforts.
									(8)ExploitationThe
				term exploitation means the fraudulent or otherwise illegal,
				unauthorized, or improper act or process of an individual, including a
				caregiver or fiduciary, that uses the resources of an elder for monetary or
				personal benefit, profit, or gain, or that results in depriving an elder of
				rightful access to, or use of, benefits, resources, belongings, or
				assets.
									(9)FiduciaryThe
				term fiduciary—
										(A)means a person or entity
				with the legal responsibility—
											(i)to make
				decisions on behalf of and for the benefit of another person; and
											(ii)to act
				in good faith and with fairness; and
											(B)includes a trustee, a
				guardian, a conservator, an executor, an agent under a financial power of
				attorney or health care power of attorney, or a representative payee.
										(10)GrantThe
				term grant includes a contract, cooperative agreement, or other
				mechanism for providing financial assistance.
									(11)GuardianshipThe
				term guardianship means—
										(A)the process by which a
				State court determines that an adult individual lacks capacity to make
				decisions about self-care and property, and appoints another individual or
				entity known as a guardian, as a conservator, or by a similar term, as a
				surrogate decisionmaker;
										(B)the manner in which the
				court-appointed surrogate decisionmaker carries out duties to the individual
				and the court; or
										(C)the manner in which the
				court exercises oversight of the surrogate decisionmaker.
										(12)Indian tribe
										(A)In
				generalThe term Indian tribe has the meaning given
				such term in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
										(B)Inclusion of Pueblo and
				RancheriaThe term Indian tribe includes any Pueblo
				or Rancheria.
										(13)Law
				enforcementThe term law enforcement means the full
				range of potential responders to elder abuse, neglect, and exploitation
				including—
										(A)police,
				sheriffs, detectives, public safety officers, and corrections personnel;
										(B)prosecutors;
										(C)medical
				examiners;
										(D)investigators; and
										(E)coroners.
										(14)Long-term
				care
										(A)In
				generalThe term long-term care means supportive and
				health services specified by the Secretary for individuals who need assistance
				because the individuals have a loss of capacity for self-care due to illness,
				disability, or vulnerability.
										(B)Loss of capacity for
				self-careFor purposes of subparagraph (A), the term loss
				of capacity for self-care means an inability to engage in 1 or more
				activities of daily living, including eating, dressing, bathing, and management
				of one’s financial affairs.
										(15)Long-term care
				facilityThe term long-term care facility means a
				residential care provider that arranges for, or directly provides, long-term
				care.
									(16)NeglectThe
				term neglect means—
										(A)the failure of a
				caregiver or fiduciary to provide the goods or services that are necessary to
				maintain the health or safety of an elder; or
										(B)self-neglect.
										(17)Nursing
				facility
										(A)In
				generalThe term nursing facility has the meaning
				given such term under section 1919(a).
										(B)Inclusion of skilled
				nursing facilityThe term nursing facility includes
				a skilled nursing facility (as defined in section 1819(a))
										(18)Self-neglectThe
				term self-neglect means an adult’s inability, due to physical or
				mental impairment or diminished capacity, to perform essential self-care tasks
				including—
										(A)obtaining essential food,
				clothing, shelter, and medical care;
										(B)obtaining goods and
				services necessary to maintain physical health, mental health, or general
				safety; or
										(C)managing one’s own
				financial affairs.
										(19)Serious bodily
				injury
										(A)In
				generalThe term serious bodily injury means an
				injury—
											(i)involving extreme
				physical pain;
											(ii)involving substantial
				risk of death;
											(iii)involving protracted
				loss or impairment of the function of a bodily member, organ, or mental
				faculty; or
											(iv)requiring medical
				intervention such as surgery, hospitalization, or physical
				rehabilitation.
											(B)Criminal sexual
				abuseSerious bodily injury shall be considered to have occurred
				if the conduct causing the injury is conduct described in section 2241
				(relating to aggravated sexual abuse) or 2242 (relating to sexual abuse) of
				title 18, United States Code, or any similar offense under State law.
										(20)SocialThe
				term social, when used with respect to a service, includes adult
				protective services.
									(21)State legal assistance
				developerThe term State legal assistance developer
				means an individual described in section 731 of the
				Older Americans Act of 1965.
									(22)State long-term care
				ombudsmanThe term State Long-Term Care Ombudsman
				means the State Long-Term Care Ombudsman described in section 712(a)(2) of the
				Older Americans Act of 1965.
									2012.General
				provisions
									(a)Protection of
				PrivacyIn pursuing
				activities under this subtitle, the Secretary shall ensure the protection of
				individual health privacy consistent with the regulations promulgated under
				section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 and applicable State and
				local privacy regulations.
									(b)Rule of
				constructionNothing in this subtitle shall be construed to
				interfere with or abridge an elder’s right to practice his or her religion
				through reliance on prayer alone for healing when this choice—
										(1)is contemporaneously
				expressed, either orally or in writing, with respect to a specific illness or
				injury which the elder has at the time of the decision by an elder who is
				competent at the time of the decision;
										(2)is previously set forth
				in a living will, health care proxy, or other advance directive document that
				is validly executed and applied under State law; or
										(3)may be unambiguously
				deduced from the elder’s life history.
										ANational
				Coordination of Elder Justice Activities and Research 
									1Elder Justice
				Coordinating Council and Advisory Board on Elder Abuse, Neglect, and
				Exploitation
										2021.Elder Justice
				Coordinating Council
											(a)EstablishmentThere
				is established within the Office of the Secretary an Elder Justice Coordinating
				Council (in this section referred to as the Council).
											(b)Membership
												(1)In
				generalThe Council shall be composed of the following
				members:
													(A)The Secretary (or the
				Secretary’s designee).
													(B)The Attorney General (or
				the Attorney General’s designee).
													(C)The head of each Federal
				department or agency or other governmental entity identified by the Chair
				referred to in subsection (d) as having responsibilities, or administering
				programs, relating to elder abuse, neglect, and exploitation.
													(2)RequirementEach
				member of the Council shall be an officer or employee of the Federal
				Government.
												(c)VacanciesAny
				vacancy in the Council shall not affect its powers, but shall be filled in the
				same manner as the original appointment was made.
											(d)ChairThe
				member described in subsection (b)(1)(A) shall be Chair of the Council.
											(e)MeetingsThe
				Council shall meet at least 2 times per year, as determined by the
				Chair.
											(f)Duties
												(1)In
				generalThe Council shall make recommendations to the Secretary
				for the coordination of activities of the Department of Health and Human
				Services, the Department of Justice, and other relevant Federal, State, local,
				and private agencies and entities, relating to elder abuse, neglect, and
				exploitation and other crimes against elders.
												(2)ReportNot
				later than the date that is 2 years after the date of enactment of the Elder
				Justice Act and every 2 years thereafter, the Council shall submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means and the
				Committee on Energy and Commerce of the House of Representatives a report
				that—
													(A)describes the activities
				and accomplishments of, and challenges faced by—
														(i)the Council; and
														(ii)the entities represented
				on the Council; and
														(B)makes such
				recommendations for legislation, model laws, or other action as the Council
				determines to be appropriate.
													(g)Powers of the
				Council
												(1)Information from
				federal agenciesSubject to the requirements of section 2012(a),
				the Council may secure directly from any Federal department or agency such
				information as the Council considers necessary to carry out this section. Upon
				request of the Chair of the Council, the head of such department or agency
				shall furnish such information to the Council.
												(2)Postal
				servicesThe Council may use the United States mails in the same
				manner and under the same conditions as other departments and agencies of the
				Federal Government.
												(h)Travel
				ExpensesThe members of the Council shall not receive
				compensation for the performance of services for the Council. The members shall
				be allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Council. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of the members of the Council.
											(i)Detail of Government
				EmployeesAny Federal Government employee may be detailed to the
				Council without reimbursement, and such detail shall be without interruption or
				loss of civil service status or privilege.
											(j)Status as Permanent
				CouncilSection 14 of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				Council.
											2022.Advisory Board on
				Elder Abuse, Neglect, and Exploitation
											(a)EstablishmentThere
				is established a board to be known as the Advisory Board on Elder Abuse,
				Neglect, and Exploitation (in this section referred to as the
				Advisory Board) to create short- and long-term multidisciplinary
				strategic plans for the development of the field of elder justice and to make
				recommendations to the Elder Justice Coordinating Council established under
				section 2021.
											(b)CompositionThe
				Advisory Board shall be composed of 27 members appointed by the Secretary from
				among members of the general public who are individuals with experience and
				expertise in elder abuse, neglect, and exploitation prevention, detection,
				treatment, intervention, or prosecution.
											(c)Solicitation of
				NominationsThe Secretary shall publish a notice in the Federal
				Register soliciting nominations for the appointment of members of the Advisory
				Board under subsection (b).
											(d)Terms
												(1)In
				generalEach member of the Advisory Board shall be appointed for
				a term of 3 years, except that, of the members first appointed—
													(A)9 shall be appointed for
				a term of 3 years;
													(B)9 shall be appointed for
				a term of 2 years; and
													(C)9 shall be appointed for
				a term of 1 year.
													(2)Vacancies
													(A)In
				generalAny vacancy on the Advisory Board shall not affect its
				powers, but shall be filled in the same manner as the original appointment was
				made.
													(B)Filling unexpired
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the member replaced.
													(3)Expiration of
				termsThe term of any member shall not expire before the date on
				which the member’s successor takes office.
												(e)Election of
				OfficersThe Advisory Board shall elect a Chair and Vice Chair
				from among its members. The Advisory Board shall elect its initial Chair and
				Vice Chair at its initial meeting.
											(f)Duties
												(1)Enhance communication
				on promoting quality of, and preventing abuse and neglect in, Long-Term
				careThe Advisory Board shall develop collaborative and
				innovative approaches to improve the quality of, including preventing abuse and
				neglect in, long-term care.
												(2)Collaborative efforts
				to develop consensus around the management of certain quality-related
				factors
													(A)In
				generalThe Advisory Board shall establish multidisciplinary
				panels to address, and develop consensus on, subjects relating to improving the
				quality of long-term care. At least 1 such panel shall address, and develop
				consensus on, methods for managing resident-to-resident abuse in long-term
				care.
													(B)Activities
				conductedThe multidisciplinary panels established under
				subparagraph (A) shall examine relevant research and data, identify best
				practices with respect to the subject of the panel, determine the best way to
				carry out those best practices in a practical and feasible manner, and
				determine an effective manner of distributing information on such
				subject.
													(3)ReportNot
				later than the date that is 18 months after the date of enactment of the Elder
				Justice Act, and annually thereafter, the Advisory Board shall prepare and
				submit to the Elder Justice Coordinating Council, the Committee on Finance of
				the Senate, and the Committee on Ways and Means and the Committee on Energy and
				Commerce of the House of Representatives a report containing—
													(A)information on the status
				of Federal, State, and local public and private elder justice
				activities;
													(B)recommendations
				(including recommended priorities) regarding—
														(i)elder justice programs,
				research, training, services, practice, enforcement, and coordination;
														(ii)coordination between
				entities pursuing elder justice efforts and those involved in related areas
				that may inform or overlap with elder justice efforts, such as activities to
				combat violence against women and child abuse and neglect; and
														(iii)activities relating to
				adult fiduciary systems, including guardianship and other fiduciary
				arrangements;
														(C)recommendations for
				specific modifications needed in Federal and State laws (including regulations)
				or for programs, research, and training to enhance prevention, detection, and
				treatment (including diagnosis) of, intervention in (including investigation
				of), and prosecution of elder abuse, neglect, and exploitation;
													(D)recommendations on
				methods for the most effective coordinated national data collection with
				respect to elder justice, and elder abuse, neglect, and exploitation;
				and
													(E)recommendations for a
				multidisciplinary strategic plan to guide the effective and efficient
				development of the field of elder justice.
													(g)Powers of the Advisory
				Board
												(1)Information from
				federal agenciesSubject to the requirements of section 2012(a),
				the Advisory Board may secure directly from any Federal department or agency
				such information as the Advisory Board considers necessary to carry out this
				section. Upon request of the Chair of the Advisory Board, the head of such
				department or agency shall furnish such information to the Advisory
				Board.
												(2)Sharing of data and
				reportsThe Advisory Board may request from any entity pursuing
				elder justice activities under the Elder Justice Act or an amendment made by
				that Act, any data, reports, or recommendations generated in connection with
				such activities.
												(3)Postal
				servicesThe Advisory Board may use the United States mails in
				the same manner and under the same conditions as other departments and agencies
				of the Federal Government.
												(h)Travel
				ExpensesThe members of the Advisory Board shall not receive
				compensation for the performance of services for the Advisory Board. The
				members shall be allowed travel expenses for up to 4 meetings per year,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business in the performance of
				services for the Advisory Board. Notwithstanding section 1342 of title 31,
				United States Code, the Secretary may accept the voluntary and uncompensated
				services of the members of the Advisory Board.
											(i)Detail of Government
				EmployeesAny Federal Government employee may be detailed to the
				Advisory Board without reimbursement, and such detail shall be without
				interruption or loss of civil service status or privilege.
											(j)Status as Permanent
				Advisory CommitteeSection 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the advisory board.
											2023.Research
				protections
											(a)GuidelinesThe
				Secretary shall promulgate guidelines to assist researchers working in the area
				of elder abuse, neglect, and exploitation, with issues relating to human
				subject protections.
											(b)Definition of legally
				authorized representative for application of regulationsFor
				purposes of the application of subpart A of part 46 of title 45, Code of
				Federal Regulations, to research conducted under this subpart, the term
				legally authorized representative means, unless otherwise provided
				by law, the individual or judicial or other body authorized under the
				applicable law to consent to medical treatment on behalf of another
				person.
											2024.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subpart—
											(1)for fiscal year 2007,
				$6,500,000; and
											(2)for each of fiscal years
				2008 through 2010, $7,000,000.
											2Elder abuse, neglect, and
				exploitation forensic centers
										2031.Establishment and
				support of elder abuse, neglect, and Exploitation forensic Centers
											(a)In
				generalThe Secretary, in consultation with the Attorney General,
				shall make grants to eligible entities to establish and operate stationary and
				mobile forensic centers, to develop forensic expertise regarding, and provide
				services relating to, elder abuse, neglect, and exploitation.
											(b)Stationary forensic
				centersThe Secretary shall make 4 of the grants described in
				subsection (a) to institutions of higher education with demonstrated expertise
				in forensics or commitment to preventing or treating elder abuse, neglect, or
				exploitation, to establish and operate stationary forensic centers.
											(c)Mobile
				centersThe Secretary shall make 6 of the grants described in
				subsection (a) to appropriate entities to establish and operate mobile forensic
				centers.
											(d)Authorized
				Activities
												(1)Development of forensic
				markers and methodologiesAn eligible entity that receives a
				grant under this section shall use funds made available through the grant to
				assist in determining whether abuse, neglect, or exploitation occurred and
				whether a crime was committed and to conduct research to describe and
				disseminate information on—
													(A)forensic markers that
				indicate a case in which elder abuse, neglect, or exploitation may have
				occurred; and
													(B)methodologies for
				determining, in such a case, when and how health care, emergency service,
				social and protective services, and legal service providers should intervene
				and when the providers should report the case to law enforcement
				authorities.
													(2)Development of forensic
				expertiseAn eligible entity that receives a grant under this
				section shall use funds made available through the grant to develop forensic
				expertise regarding elder abuse, neglect, and exploitation in order to provide
				medical and forensic evaluation, therapeutic intervention, victim support and
				advocacy, case review, and case tracking.
												(3)Collection of
				evidenceThe Secretary, in coordination with the Attorney
				General, shall use data made available by grant recipients under this section
				to develop the capacity of geriatric health care professionals and law
				enforcement to collect forensic evidence, including collecting forensic
				evidence relating to a potential determination of elder abuse, neglect, or
				exploitation.
												(e)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
											(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
												(1)for fiscal year 2007,
				$4,000,000;
												(2)for fiscal year 2008,
				$6,000,000; and
												(3)for each of fiscal years
				2009 and 2010, $8,000,000.
												BPrograms to
				Promote Elder Justice
									2041.Enhancement of
				long-term care
										(a)Grants and Incentives
				for Long-Term Care Staffing
											(1)In
				generalThe Secretary shall carry out activities, including
				activities described in paragraphs (2) and (3), to provide incentives for
				individuals to train for, seek, and maintain employment providing direct care
				in a long-term care facility.
											(2)Specific programs to
				enhance training, recruitment, and retention of staff
												(A)Coordination with other
				programs to recruit and train long-term care staffThe Secretary
				shall coordinate activities under this subsection with the Secretary of Labor
				and the Assistant Secretary for the Administration for Children and Families in
				order to provide incentives to participants in programs carried out under part
				A of title IV to train for and seek employment providing direct care in a
				long-term care facility.
												(B)Career ladders and wage
				or benefit increases to increase staffing in long-term care facilities
													(i)In
				generalThe Secretary shall make grants to long-term care
				facilities to carry out programs through which the facilities—
														(I)offer, to employees who
				provide direct care to residents of a long-term care facility, continuing
				training and varying levels of certification, based on observed clinical care
				practices and the amount of time the employees spend providing direct care;
				and
														(II)provide, or make
				arrangements to provide, bonuses or other increased compensation or benefits to
				employees who achieve certification under such a program.
														(ii)ApplicationTo
				be eligible to receive a grant under this subparagraph, a long-term care
				facility shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require (which may
				include evidence of consultation with the State in which the long-term care
				facility is located with respect to carrying out activities funded under the
				grant).
													(iii)Authority to limit
				number of applicantsNothing in this subparagraph shall be
				construed as prohibiting the Secretary from limiting the number of applicants
				for a grant under this subparagraph.
													(3)Specific programs to
				improve management practices
												(A)In
				generalThe Secretary shall make grants to long-term care
				facilities to enable the facilities to provide training and technical
				assistance to eligible employees.
												(B)Authorized
				activitiesA long-term care facility that receives a grant under
				subparagraph (A) shall use funds made available through the grant to provide
				training and technical assistance to eligible employees regarding management
				practices using methods that are demonstrated to promote retention of
				individuals who provide direct care to residents of the long-term care
				facility, such as—
													(i)the establishment of
				standard human resource policies that reward high performance, including
				policies that provide for improved wages and benefits on the basis of job
				reviews;
													(ii)the establishment of
				motivational and thoughtful work organization practices;
													(iii)the creation of a
				workplace culture that respects and values caregivers and their needs;
													(iv)the promotion of a
				workplace culture that respects the rights of residents of a long-term care
				facility and results in improved care for the residents; and
													(v)the establishment of
				other programs that promote the provision of high quality care, such as a
				continuing education program that provides additional hours of training,
				including on-the-job training, for employees who are certified nurse
				aides.
													(C)ApplicationTo
				be eligible to receive a grant under this paragraph, a long-term care facility
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require (which may include
				evidence of consultation with the State in which the long-term care facility is
				located with respect to carrying out activities funded under the grant).
												(D)Authority to limit
				number of applicantsNothing in this paragraph shall be construed
				as prohibiting the Secretary from limiting the number of applicants for a grant
				under this paragraph.
												(E)Eligible employee
				definedIn this paragraph, the term eligible
				employee means an individual who establishes or implements management
				practices applicable with respect to individuals who provide direct care to
				residents of a long-term care facility and includes administrators, directors
				of nursing, staff developers, and charge nurses.
												(4)Accountability
				measuresThe Secretary shall develop accountability measures to
				ensure that the activities conducted using funds made available under this
				subsection benefit eligible employees and increase the stability of the
				long-term care workforce.
											(b)Informatics Systems
				Grant Program
											(1)Grants
				authorizedThe Secretary is authorized to make grants to
				long-term care facilities for the purpose of assisting such entities in
				offsetting the costs related to purchasing, leasing, developing, and
				implementing standardized clinical health care informatics systems designed to
				improve patient safety and reduce adverse events and health care complications
				resulting from medication errors.
											(2)Use of grant
				fundsFunds provided under grants under this subsection may be
				used for any of the following:
												(A)Purchasing, leasing, and
				installing computer software and hardware, including handheld computer
				technologies.
												(B)Making improvements to
				existing computer software and hardware.
												(C)Making upgrades and other
				improvements to existing computer software and hardware to enable
				e-prescribing.
												(D)Providing education and
				training to eligible long-term care facility staff on the use of technology to
				implement the electronic transmission of prescription and patient
				information.
												(3)ApplicationTo
				be eligible to receive a grant under this subsection, a long-term care facility
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require (which may include
				evidence of consultation with the State in which the long-term care facility is
				located with respect to carrying out activities funded under the grant).
											(4)Authority to limit
				number of applicantsNothing in this subsection shall be
				construed as prohibiting the Secretary from limiting the number of applicants
				for a grant under this subsection.
											(5)Accountability
				measuresThe Secretary shall develop accountability measures to
				ensure that the activities conducted using funds made available under this
				subsection help improve patient safety and reduce adverse events and health
				care complications resulting from medication errors.
											(c)Inclusion of
				adjudicated crimes on nursing home compare websiteNot later than
				1 year after the date of enactment of the Elder Justice Act, the Secretary
				shall ensure that the Department of Health and Human Services includes, as part
				of the information provided for comparison of nursing facilities on the
				official Internet website of the Federal Government for Medicare beneficiaries
				(commonly referred to as the Nursing Home Compare Medicare
				website), the number of adjudicated instances of criminal violations by a
				nursing facility or crimes committed by an employee of a nursing
				facility—
											(1)that were
				committed inside of the facility; and
											(2)with
				respect to such instances of violations or crimes committed outside of the
				facility, that were the violations or crimes of elder abuse, neglect, and
				exploitation, criminal sexual abuse of an elder, or other violations or crimes
				that resulted in the serious bodily injury of an elder.
											(d)Development of consumer
				rights information page on nursing home compare websiteNot later
				than 1 year after the date of enactment of the Elder Justice Act, the Secretary
				shall ensure that the Department of Health and Human Services, as part of the
				information provided for comparison of nursing facilities on the Nursing Home
				Compare Medicare website develops and includes a consumer rights information
				page that contains links to descriptions of, and information with respect to,
				the following:
											(1)The
				documentation on nursing facilities that is available to the public.
											(2)General
				information and tips on choosing a nursing facility that meets the needs of the
				individual.
											(3)General
				information on consumer rights with respect to nursing facilities.
											(4)The
				nursing facility survey process (on a national and State-specific
				basis).
											(5)On a
				State-specific basis, the services available through the State long-term care
				ombudsman for such State.
											(e)Development and
				Adoption of Standards for Transactions Involving Clinical Data by Long-Term
				Care Facilities
											(1)StandardsThe
				Secretary shall develop and adopt uniform open electronic standards for
				transactions involving clinical data by long-term care facilities. Such
				standards shall include messaging and nomenclature standards.
											(2)Compatibility with
				other standardsThe standards developed and adopted under
				paragraph (1) shall be compatible with standards established under part C of
				title XI, standards established under subsections (b)(2)(B)(i) and (e)(4) of
				section 1860D–4, and with general health information technology
				standards.
											(3)Electronic submission
				of data to the secretary
												(A)In
				generalNot later than 10 years after the date of enactment of
				the Elder Justice Act, the Secretary shall have procedures in place to accept
				the optional electronic submission of clinical data by long-term care
				facilities pursuant to the standards developed and adopted under paragraph
				(1).
												(B)Rule of
				constructionNothing in this subsection shall be construed to
				require a long-term care facility to submit clinical data electronically to the
				Secretary.
												(f)RegulationsThe
				Secretary shall promulgate regulations to carry out subsections (c), (d), and
				(e) of this section. Such regulations shall require a State, as a condition of
				the receipt of funds under this part, to conduct such data collection and
				reporting as the Secretary determines are necessary to satisfy the requirements
				of such subsections.
										(g)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
											(1)for fiscal year 2007,
				$20,000,000;
											(2)for fiscal year 2008,
				$17,500,000; and
											(3)for each of fiscal years
				2009 and 2010, $15,000,000.
											2042.Adult protective
				services functions and grant programs
										(a)Secretarial
				responsibilities
											(1)In
				generalThe Secretary shall ensure that the Department of Health
				and Human Services—
												(A)provides funding
				authorized by this part to State and local adult protective services offices
				that investigate reports of the abuse, neglect, and exploitation of
				elders;
												(B)collects and disseminates
				data annually relating to the abuse, exploitation, and neglect of elders in
				coordination with the Department of Justice;
												(C)develops and disseminates
				information on best practices regarding, and provides training on, carrying out
				adult protective services;
												(D)conducts research related
				to the provision of adult protective services; and
												(E)provides technical
				assistance to States and other entities that provide or fund the provision of
				adult protective services, including through grants made under subsections (b)
				and (c).
												(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $3,000,000 for fiscal year 2007 and $4,000,000 for each of
				fiscal years 2008 through 2010.
											(b)Grants to enhance the
				provision of adult protective services
											(1)EstablishmentThere
				is established an adult protective services grant program under which the
				Secretary shall annually award grants to States in the amounts calculated under
				paragraph (2) for the purposes of enhancing adult protective services provided
				by States and local units of government.
											(2)Amount of
				payment
												(A)In
				generalSubject to the availability of appropriations and
				subparagraphs (B) and (C), the amount paid to a State for a fiscal year under
				the program under this subsection shall equal the amount appropriated for that
				year to carry out this subsection multiplied by the percentage of the total
				number of elders who reside in the United States who reside in that
				State.
												(B)Guaranteed minimum
				payment amount
													(i)50
				statesSubject to clause (ii), if the amount determined under
				subparagraph (A) for a State for a fiscal year is less than 0.75 percent of the
				amount appropriated for such year, the Secretary shall increase such determined
				amount so that the total amount paid under this subsection to the State for the
				year is equal to 0.75 percent of the amount so appropriated.
													(ii)TerritoriesIn
				the case of a State other than 1 of the 50 States, clause (i) shall be applied
				as if each reference to 0.75 were a reference to
				0.1.
													(C)Pro rata
				reductionsThe Secretary shall make such pro rata reductions to
				the amounts described in subparagraph (A) as are necessary to comply with the
				requirements of subparagraph (B).
												(3)Authorized
				activities
												(A)Adult protective
				servicesFunds made available pursuant to this subsection may
				only be used by States and local units of government to provide adult
				protective services and may not be used for any other purpose.
												(B)Use by
				agencyEach State receiving funds pursuant to this subsection
				shall provide such funds to the agency or unit of State government having legal
				responsibility for providing adult protective services within the State.
												(C)Supplement not
				supplantEach State or local unit of government shall use funds
				made available pursuant to this subsection to supplement and not supplant other
				Federal, State, and local public funds expended to provide adult protective
				services in the State.
												(4)State
				reportsEach State receiving funds under this subsection shall
				submit to the Secretary, at such time and in such manner as the Secretary may
				require, a report on the number of elders served by the grants awarded under
				this subsection.
											(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $100,000,000 for each of fiscal years 2007 through
				2010.
											(c)State Demonstration
				Programs
											(1)EstablishmentThe
				Secretary shall award grants to States for the purposes of conducting
				demonstration programs in accordance with paragraph (2).
											(2)Demonstration
				programsFunds made available pursuant to this subsection may be
				used by States and local units of government to conduct demonstration programs
				that test—
												(A)training modules
				developed for the purpose of detecting or preventing elder abuse;
												(B)methods to detect or
				prevent financial exploitation of elders;
												(C)methods to detect elder
				abuse;
												(D)whether training on elder
				abuse forensics enhances the detection of elder abuse by employees of the State
				or local unit of government; or
												(E)other matters relating to
				the detection or prevention of elder abuse.
												(3)ApplicationTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
											(4)State
				reportsEach State that receives funds under this subsection
				shall submit a report to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require on the results of the
				demonstration program conducted by the State using funds made available under
				this subsection.
											(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $25,000,000 for each of fiscal years 2007 through
				2010.
											2043.Long-term care
				ombudsman program grants and training
										(a)Grants to support the
				long-term care ombudsman program
											(1)In
				generalThe Secretary shall make grants to eligible entities with
				relevant expertise and experience in abuse and neglect in long-term care
				facilities or long-term care ombudsman programs and responsibilities, for the
				purpose of—
												(A)improving the capacity of
				State long-term care ombudsman programs to respond to and resolve complaints
				about abuse and neglect;
												(B)conducting pilot programs
				with State long-term care ombudsman offices or local ombudsman entities;
				and
												(C)providing support for
				such State long-term care ombudsman programs and such pilot programs (such as
				through the establishment of a national long-term care ombudsman resource
				center).
												(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
												(A)for fiscal year 2007,
				$5,000,000;
												(B)for fiscal year 2008,
				$7,500,000; and
												(C)for each of fiscal years
				2009 and 2010, $10,000,000.
												(b)Ombudsman training
				programs
											(1)In
				generalThe Secretary shall establish programs to provide and
				improve ombudsman training with respect to elder abuse, neglect, and
				exploitation for national organizations and State long-term care ombudsman
				programs.
											(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, for each of fiscal years 2007 through 2010,
				$10,000,000.
											CCollection
				of Data, Dissemination of Information, and Studies
									2051.Collection of uniform
				national data on elder abuse, neglect, and exploitation
										(a)PurposeThe
				purpose of this section is to improve, streamline, and promote uniform
				collection, maintenance, and dissemination of national data relating to the
				various types of elder abuse, neglect, and exploitation.
										(b)Phase
				I—Development
											(1)In
				generalNot later than the date that is 1 year after the date of
				enactment of the Elder Justice Act, the Secretary, after consultation with the
				Attorney General, shall develop—
												(A)a method for collecting
				national data regarding elder abuse, neglect, and exploitation; and
												(B)uniform national data
				reporting forms adapted to each relevant entity or discipline (such as health,
				public safety, social and protective services, and law enforcement)
				reflecting—
													(i)the distinct manner in
				which each entity or discipline receives and maintains information; and
													(ii)the sequence and history
				of reports to, or involvement of, different entities or disciplines,
				independently, or the sequence and history of reports from 1 entity or
				discipline to another over time.
													(2)FormsSubject
				to the requirements of section 2012(a), the national data reporting forms
				described in paragraph (1)(B) shall incorporate the definitions of this
				subtitle for use in determining whether an event is reportable.
											(c)Phase II—Pilot
				tests
											(1)In
				generalNot later than the date that is 1 year after the date on
				which the activities described in subsection (b)(1) are completed, the
				Secretary shall ensure that the national data reporting forms and data
				collection methods developed in accordance with such subsection are pilot
				tested in 6 States selected by the Secretary.
											(2)Adjustments to the form
				and methodsThe Secretary, after considering the results of the
				pilot testing described in paragraph (1) and consultation with the Attorney
				General, shall adjust the national data reporting forms and data collection
				methods as necessary.
											(d)Phase III—National
				distribution
											(1)Distribution of
				national data reporting formsAfter completion of the adjustment
				to the national data reporting forms under subsection (c)(2), the Secretary
				shall submit the national data reporting forms along with instructions
				to—
												(A)the heads of the relevant
				Federal entities as may be appropriate; and
												(B)the appropriate office of
				each State for collection from all relevant State entities of data, including
				health care, social services, and law enforcement data.
												(2)Data collection
				grants
												(A)AuthorizationThe
				Secretary is authorized to award grants to States to improve data collection
				activities relating to elder abuse, neglect, and exploitation.
												(B)ApplicationTo
				be eligible to receive a grant under this paragraph, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
												(C)RequirementsEach
				State receiving a grant under this paragraph for a fiscal year shall report
				data for the calendar year that begins during that fiscal year, using the
				national data reporting forms described in paragraph (1).
												(D)Funding
													(i)First
				yearFor the first fiscal year for which a State receives grant
				funds under this paragraph, the Secretary shall initially distribute 50 percent
				of such funds to the State. The Secretary shall distribute the remaining funds
				to the State at the end of the calendar year that begins during that fiscal
				year, if the Secretary determines that the State has properly reported data
				required under this paragraph for the calendar year.
													(ii)Subsequent
				yearsExcept as provided in clause (i), the Secretary shall
				distribute grant funds to a State under this paragraph for a fiscal year if the
				Secretary determines that the State properly reported data required under this
				paragraph for the calendar year that ends during that fiscal year.
													(E)Required
				informationEach report submitted under this paragraph
				shall—
													(i)indicate the State and
				year in which each event occurred; and
													(ii)identify the total
				number of events that occurred in each State during the year and the type of
				each event.
													(e)ReportNot
				later than 1 year after the date of enactment of the Elder Justice Act and
				annually thereafter, the Secretary shall prepare and submit to the Committee on
				Finance of the Senate and the Committee on Ways and Means and the Committee on
				Energy and Commerce of the House of Representatives a report regarding
				activities conducted under this section.
										(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
											(1)for fiscal year 2007,
				$10,000,000;
											(2)for fiscal year 2008,
				$30,000,000; and
											(3)for each of fiscal years
				2009 and 2010, $100,000,000.
											2052.Long-term care
				consumer clearinghouse
										(a)EstablishmentThe
				Secretary shall establish a long-term care consumer clearinghouse.
										(b)InformationThe
				clearinghouse shall provide comprehensive detailed information, in a
				consumer-friendly form, to consumers about choices relating to long-term care
				providers, such as information about—
											(1)obtaining the services
				of, and employing, caregivers who provide long-term care at an individual’s
				home; and
											(2)options for residential
				long-term care, such as—
												(A)(i)the type of care
				provided by nursing facilities; and
													(ii)the type of care
				provided by group homes and other residential long-term care facilities that
				are not nursing facilities;
													(B)the benefits related to
				long-term care that are available through the programs carried out under titles
				XVIII and XIX; and
												(C)links to Federal and
				State Internet websites that describe the care available through specific
				long-term care facilities, including data on the satisfaction level of
				residents of, and families of residents of, the facilities.
												(c)ProvidersIn
				providing information on long-term care providers under this section, the
				clearinghouse shall provide information (from States and other sources) on
				assisted living facilities, board and care facilities, congregate care
				facilities, home health care providers, and other long-term care
				providers.
										(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
											(1)for fiscal year 2007,
				$2,000,000;
											(2)for fiscal year 2008,
				$3,000,000; and
											(3)for each of fiscal years
				2009 and 2010, $4,000,000.
											2053.Consumer information
				about the continuum of residential long-term care facilities
										(a)Study
											(1)In
				generalThe Secretary, after consultation with the Attorney
				General, shall, directly or through a grant, conduct a study on consumer
				concerns relating to residential long-term care facilities, other than nursing
				facilities.
											(2)Specific
				topicsThe entity conducting the study shall—
												(A)develop definitions for
				classes of the residential long-term care facilities described in paragraph
				(1); and
												(B)collect information on
				the prices of, level of services provided by, oversight and enforcement
				provisions of, and admission and discharge criteria of, the facilities.
												(b)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, for each of fiscal years 2007 through 2010,
				$3,000,000.
										2054.Provision of
				information regarding, and evaluations of, elder justice programs
										(a)Provision of
				InformationTo be eligible to receive a grant under this part, an
				applicant shall agree—
											(1)except as provided in
				paragraph (2), to provide the eligible entity conducting an evaluation under
				subsection (b) of the activities funded through the grant with such information
				as the eligible entity may require in order to conduct such evaluation;
				or
											(2)in the case of an
				applicant for a grant under section 2041(b), to provide the Secretary with such
				information as the Secretary may require to conduct an evaluation or audit
				under subsection (c).
											(b)Use of Eligible
				Entities To Conduct Evaluations
											(1)Evaluations
				requiredExcept as provided in paragraph (2), the Secretary
				shall—
												(A)reserve a portion (not
				less than 2 percent) of the funds appropriated with respect to each program
				carried out under this part; and
												(B)use the funds reserved
				under subparagraph (A) to provide assistance to eligible entities to conduct
				evaluations of the activities funded under each program carried out under this
				part.
												(2)Informatics systems
				grant program not includedThe provisions of this subsection
				shall not apply to the informatics systems grant program under section
				2041(b).
											(3)Authorized
				activitiesA recipient of assistance described in paragraph
				(1)(B) shall use the funds made available through the assistance to conduct a
				validated evaluation of the effectiveness of the activities funded under a
				program carried out under this part.
											(4)ApplicationsTo
				be eligible to receive assistance under paragraph (1)(B), an entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including a proposal
				for the evaluation.
											(5)ReportsNot
				later than a date specified by the Secretary, an eligible entity receiving
				assistance under paragraph (1)(B) shall submit to the Secretary, the Committee
				on Ways and Means and the Committee on Energy and Commerce of the House of
				Representatives, and the Committee on Finance of the Senate a report containing
				the results of the evaluation conducted using such assistance together with
				such recommendations as the entity determines to be appropriate.
											(c)Evaluations and Audits
				of Informatics Systems Grant Program by the Secretary
											(1)EvaluationsThe
				Secretary shall conduct an evaluation of the activities funded under the
				informatics systems grant program under section 2041(b). Such evaluation shall
				include an evaluation of whether the funding provided under the grant is
				expended only for the purposes for which it is made.
											(2)AuditsThe
				Secretary shall conduct appropriate audits of grants made under section
				2041(b).
											2055.ReportNot later than October 1, 2011, the
				Secretary shall submit to the Elder Justice Coordinating Council, the Committee
				on Finance of the Senate, and the Committee on Ways and Means and the Committee
				on Energy and Commerce of the House of Representatives a report—
										(1)compiling, summarizing,
				and analyzing the information contained in the State reports submitted under
				subsections (b)(4) and (c)(4) of section 2042; and
										(2)containing—
											(A)the results of the study
				conducted under section 2053; and
											(B)such recommendations for
				legislative or administrative action as the Secretary determines to be
				appropriate.
											.
					(2)Requirement for State
			 plan under program for temporary assistance for needy families
					(A)In
			 generalSection 402(a)(1)(A) of the Social Security Act (42
			 U.S.C. 602(a)(1)(A)) is amended by adding at the end the following new
			 clause:
						
							(vii)Coordinate the program
				with activities carried out by the Secretary under section 2041(a) in order to
				facilitate such activities and provide incentives for individuals to train for,
				seek, and maintain employment providing direct care in a long-term care
				facility (as such terms are defined in section
				2011).
							.
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 October 1, 2007.
					(b)Long-Term Care
			 FacilitiesPart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following new sections:
				
					1150A.Reporting to law enforcement of crimes occurring in
		  federally funded Long-Term care facilities(a)Determination and
				Notification
							(1)DeterminationThe
				owner or operator of each long-term care facility that receives Federal funds
				under this Act shall annually determine whether the facility received at least
				$10,000 in such Federal funds during the preceding year.
							(2)NotificationIf
				the owner or operator determines under paragraph (1) that the facility received
				at least $10,000 in such Federal funds during the preceding year, such owner or
				operator shall annually notify each covered individual (as defined in paragraph
				(3)) of that individual’s obligation to comply with the reporting requirements
				described in subsection (b).
							(3)Covered individual
				definedIn this section, the term covered individual
				means each individual who is an owner, operator, employee, manager, agent, or
				contractor of a long-term care facility that is the subject of a determination
				described in paragraph (1).
							(b)Reporting
				Requirements
							(1)In
				generalEach covered individual shall report to the Secretary and
				1 or more law enforcement entities for the political subdivision in which the
				facility is located any reasonable suspicion of a crime (as defined by the law
				of the applicable political subdivision) against any individual who is a
				resident of, or is receiving care from, the facility.
							(2)TimingIf
				the events that cause the suspicion—
								(A)result in serious bodily
				injury, the individual shall report the suspicion immediately, but not later
				than 2 hours after forming the suspicion; and
								(B)do not result in serious
				bodily injury, the individual shall report the suspicion not later than 24
				hours after forming the suspicion.
								(c)Penalties
							(1)In
				generalIf a covered individual violates subsection (b)—
								(A)the covered individual
				shall be subject to a civil money penalty of not more than $200,000; or
								(B)the Secretary shall
				classify the covered individual as an excluded individual, for a period of not
				more than 3 years.
								(2)Increased
				harmIf a covered individual violates subsection (b) and the
				violation exacerbates the harm to the victim of the crime or results in harm to
				another individual—
								(A)the covered individual
				shall be subject to a civil money penalty of not more than $300,000; and
								(B)the Secretary shall
				classify the covered individual as an excluded individual, for a period of not
				more than 3 years.
								(3)Excluded
				individualDuring any period for which a covered individual is
				classified as an excluded individual under paragraph (1)(B) or (2)(B), a
				long-term care facility that employs such individual shall be ineligible to
				receive Federal funds under this Act.
							(4)Extenuating
				circumstances
								(A)In
				generalThe Secretary may take into account the financial burden
				on providers with underserved populations in determining any penalty to be
				imposed under this subsection.
								(B)Underserved population
				definedIn this paragraph, the term underserved
				population means the population of an area designated by the Secretary
				as an area with a shortage of elder justice programs or a population group
				designated by the Secretary as having a shortage of such programs. Such areas
				or groups designated by the Secretary may include—
									(i)areas or groups that are
				geographically isolated (such as isolated in a rural area);
									(ii)racial and ethnic
				minority populations; and
									(iii)populations underserved
				because of special needs (such as language barriers, disabilities, alien
				status, or age).
									(d)Additional Penalties
				for Retaliation
							(1)In
				generalA long-term care facility may not—
								(A)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to an employee, or in any other manner discriminate against an employee
				in the terms and conditions of employment because of lawful acts done by the
				employee; or
								(B)file a complaint or a
				report against a nurse or other employee with the appropriate State
				professional disciplinary agency because of lawful acts done by the nurse or
				employee,
								for making
				a report, causing a report to be made, or for taking steps in furtherance of
				making a report pursuant to subsection (b)(1).(2)Penalties for
				retaliationIf a long-term care facility violates subparagraph
				(A) or (B) of paragraph (1) the facility shall be subject to a civil money
				penalty of not more than $200,000 or the Secretary may classify the entity as
				an excluded entity for a period of 2 years pursuant to section 1128(b), or
				both.
							(3)Requirement to post
				noticeEach long-term care facility shall post conspicuously in
				an appropriate location a sign (in a form specified by the Secretary)
				specifying the rights of employees under this section. Such sign shall include
				a statement that an employee may file a complaint with the Secretary against a
				long-term care facility that violates the provisions of this subsection and
				information with respect to the manner of filing such a complaint.
							(e)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty under this
				section in the same manner as such provisions apply to a penalty or proceeding
				under section 1128A(a).
						(f)DefinitionsIn
				this section, the terms elder justice, long-term care
				facility, and law enforcement have the meanings given those
				terms in section 2011.
						1150B.Ensuring safety of residents when
		  federally funded Long-Term care facilities close(a)Notification of
				Facility ClosureIf the owner or operator determines under
				section 1150A(a)(1) that a long-term care facility received at least $10,000 in
				Federal funds under this Act during the preceding year, the owner or operator
				of the facility shall—
							(1)submit to the Secretary
				and the appropriate State regulatory agency written notification of an
				impending closure not later than the date that is 60 days prior to the date of
				such closure;
							(2)include in the notice a
				plan for the transfer and adequate relocation of the residents of the facility
				prior to closure, including assurances that the residents will be transferred
				to the most appropriate facility in terms of quality, services, and location;
				and
							(3)not later than 10 days
				after the facility closure, submit to the Secretary and the appropriate State
				agency information identifying where residents of the closed facility were
				transferred and on what date.
							(b)SanctionsAny
				person owning or operating a long-term care facility that fails to comply with
				the requirements of subsection (a) shall be subject to—
							(1)a civil monetary penalty
				of up to $1,000,000;
							(2)exclusion from
				participation in the programs under this Act (in accordance with the procedures
				of section 1128); and
							(3)any other applicable
				civil monetary penalties and assessments.
							(c)ProcedureThe
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty or assessment
				under this section in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
						(d)DefinitionIn
				this section, the term long-term care facility has the meaning
				given that term in section
				2011.
						.
			(c)National nurse aide
			 registry
				(1)Definition of nurse
			 aideIn this section, the term nurse aide has the
			 meaning given that term in sections 1819(b)(5)(F) and 1919(b)(5)(F) of the
			 Social Security Act (42 U.S.C. 1395i–3(b)(5)(F); 1396r(b)(5)(F)).
				(2)Study and
			 report
					(A)In
			 generalThe Secretary, in consultation with appropriate
			 government agencies and private sector organizations, shall conduct a study on
			 establishing a national nurse aide registry.
					(B)Areas
			 evaluatedThe study conducted under this subsection shall include
			 an evaluation of—
						(i)who should be included in
			 the registry;
						(ii)how such a registry
			 would comply with Federal and State privacy laws and regulations;
						(iii)how data would be
			 collected for the registry;
						(iv)what entities and
			 individuals would have access to the data collected;
						(v)how the registry would
			 provide appropriate information regarding violations of Federal and State law
			 by individuals included in the registry;
						(vi)how the functions of a
			 national nurse aide registry would be coordinated with the pilot program for
			 national and State background checks on direct patient access employees of
			 long-term care facilities or providers established under section 307 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173); and
						(vii)how the information
			 included in State nurse aide registries developed and maintained under sections
			 1819(e)(2) and 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2);
			 1396r(e)(2)(2)) would be provided as part of a national nurse aide
			 registry.
						(C)ConsiderationsIn
			 conducting the study and preparing the report required under this subsection,
			 the Secretary shall take into consideration the findings and conclusions of
			 relevant reports and other relevant resources, including the following:
						(i)The Department of Health
			 and Human Services Office of Inspector General Report, Nurse Aide Registries:
			 State Compliance and Practices (February 2005).
						(ii)The General Accounting
			 Office (now known as the Government Accountability Office) Report, Nursing
			 Homes: More Can Be Done to Protect Residents from Abuse (March 2002).
						(iii)The Department of
			 Health and Human Services Office of the Inspector General Report, Nurse Aide
			 Registries: Long-Term Care Facility Compliance and Practices (July
			 2005).
						(iv)The Department of Health
			 and Human Services Health Resources and Services Administration Report, Nursing
			 Aides, Home Health Aides, and Related Health Care Occupations—National and
			 Local Workforce Shortages and Associated Data Needs (2004)(in particular with
			 respect to chapter 7 and appendix F).
						(v)The 2001 Report to CMS
			 from the School of Rural Public Health, Texas A&M University, Preventing
			 Abuse and Neglect in Nursing Homes: The Role of Nurse Aide Registries.
						(vi)Information included in
			 State nurse aide registries developed and maintained under sections 1819(e)(2)
			 and 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2);
			 1396r(e)(2)(2)).
						(D)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit a report to the Elder Justice Coordinating Council, the Committee
			 on Finance of the Senate, and the Committee on Ways and Means and the Committee
			 on Energy and Commerce of the House of Representatives containing the findings
			 and recommendations of the study conducted under this paragraph.
					(E)Funding
			 limitationFunding for the study conducted under this subsection
			 shall not exceed $500,000.
					(3)Congressional
			 actionAfter receiving the report submitted by the Secretary
			 under paragraph (1)(D), the Committee on Finance of the Senate and the
			 Committee on Ways and Means and the Committee on Energy and Commerce of the
			 House of Representatives shall, as they deem appropriate, take action based on
			 the recommendations contained in the report.
				(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary for the purpose of carrying out this subsection.
				(d)Conforming
			 amendments
				(1)Title
			 XXTitle XX of the Social Security Act (42 U.S.C. 1397 et seq.),
			 as amended by section 5(a), is amended—
					(A)in the heading of section
			 2001, by striking title and inserting
			 subtitle; and
					(B)in subtitle 1, by
			 striking this title each place it appears and inserting
			 this subtitle.
					(2)Title
			 IVTitle IV of such Act (42 U.S.C. 601 et seq.) is
			 amended—
					(A)in section 404(d)—
						(i)in paragraphs (1)(A),
			 (2)(A), and (3)(B), by inserting subtitle 1 of before
			 title XX each place it appears;
						(ii)in the heading of
			 paragraph (2), by inserting subtitle 1
			 of before title XX; and
						(iii)in the heading of
			 paragraph (3)(B), by inserting subtitle 1
			 of before title XX; and
						(B)in sections 422(b),
			 471(a)(4), 472(h)(1), and 473(b)(2), by inserting subtitle 1 of
			 before title XX each place it appears.
					(3)Title
			 XITitle XI of the Social Security Act (42 U.S.C. 1301 et seq.)
			 is amended—
					(A)in section
			 1128(h)(3)—
						(i)by inserting
			 subtitle 1 of before title XX; and
						(ii)by striking such
			 title and inserting such subtitle; and
						(B)in section 1128A(i)(1),
			 by inserting subtitle 1 of before title
			 XX.
					
	
		September 19, 2006
		Reported with an amendment
	
